Exhibit 10.7

TRANSITION SERVICES AND SEPARATION AGREEMENT

THIS TRANSITION SERVICES AND SEPARATION AGREEMENT (this “Agreement”), dated
February 28, 2017, is made by and between Linn Operating, Inc., a Delaware
corporation (“LOI”), Linn Midstream, LLC, a Delaware limited liability company
(“LM”), Linn Energy, LLC, a Delaware limited liability company (“Linn Energy”),
LinnCo, LLC, a Delaware limited liability company (“LC”), Linn Energy Finance
Corp., a Delaware corporation (“LEF”), Linn Energy Holdings, LLC, a Delaware
limited liability company (“LEH”), Linn Exploration & Production Michigan LLC, a
Delaware limited liability company (“LE&PM”), Linn Exploration Midcontinent,
LLC, a Delaware limited liability company (“LEM”), Linn Midwest Energy LLC, a
Delaware limited liability company (“LME”), Mid-Continent I, LLC, a Delaware
limited liability company (“MC-I”), Mid-Continent II, LLC, a Delaware limited
liability company (“MC-II”), Mid-Continent Holdings I, LLC, a Delaware limited
liability company (“MCH-I”), Mid-Continent Holdings II, LLC, a Delaware limited
liability company (“MCH-II”) (LOI, LM, Linn Energy, LC, LEF, LEH, LE&PM, LEM,
LME, MC-I, MC-II, MCH-I and MCH-II are referred to in this Agreement
collectively as “LINN”; provided, however, that with respect to particular uses
of the term in this Agreement, “LINN” shall mean each, any or all of LOI, LM,
Linn Energy, LC, LEF, LEH, LE&PM, LEM, LME, MC-I, MC-II, MCH-I and MCH-II as
applicable to the context of such use), and Berry Petroleum Company, LLC, a
Delaware limited liability company (“Berry”). Each of LINN and Berry is referred
to in this Agreement individually as a “Party,” and LINN and Berry are referred
to in this Agreement collectively as the “Parties.” Capitalized terms used in
this Agreement shall have the respective meanings set forth in Exhibit A.

Recitals

WHEREAS, Berry is engaged in the business of onshore oil and natural gas
exploration, development, and production in the United States and owns various
oil and gas properties and associated assets;

WHEREAS, on December 16, 2013, Berry completed the transactions contemplated by
the merger agreement between Linn Energy, LC, and Berry pursuant to which LC
acquired all of the outstanding common shares of Berry and Berry became an
indirect wholly owned subsidiary of Linn Energy;

WHEREAS, all employees of Berry that were retained after completion of such
transactions became employees of LOI and, along with other LINN personnel, have
provided administrative, management, operating, and other services and support
to Berry in accordance with an agency agreement and power of attorney;

WHEREAS, in connection with the provision of such services and support, various
assets, contracts, permits, records, funds, and other rights and interests
attributable or relating to Berry’s business were acquired or have been held by
or in the name of LOI, and various gathering, processing, sales and similar
midstream and marketing contracts related to Hydrocarbons owned by Berry have
been entered into by LOI or LM;



--------------------------------------------------------------------------------

WHEREAS, on May 11, 2016, Linn Energy and its subsidiaries (including Berry)
filed voluntary petitions for relief under Chapter 11 of the United States
Bankruptcy Code in the United States Bankruptcy Court for the Southern District
of Texas;

WHEREAS, on July 11, 2016, Berry filed a Statement of Assets and Liabilities and
Schedule of Financial Affairs reflecting all of the real and personal property
and other assets and interests owned by Berry as of May 11, 2016 (the “Berry
Statement of Assets and Liabilities”);

WHEREAS, an Amended Joint Chapter 11 Plan of Reorganization of Linn Acquisition
Company, LLC and Berry Petroleum Company, LLC (as amended, supplemented, or
otherwise modified, the “Berry Consensual Plan”) was filed on December 21, 2016,
and an Amended Joint Chapter 11 Plan of Reorganization of Linn Energy, LLC and
its Debtor Affiliates Other Than Linn Acquisition Company, LLC and Berry
Petroleum Company, LLC (as amended, supplemented, or otherwise modified, the
“LINN Consensual Plan”) was filed on December 21, 2016; and

WHEREAS, the Parties are entering into this Agreement in accordance with the
Berry Consensual Plan and the LINN Consensual Plan in order to set forth the
terms and conditions pursuant to which (i) LINN will continue to provide, or
cause to be provided, administrative, management, operating, and other services
and support to Berry during a transitional period following the Effective Date
and (ii) LINN and Berry will separate their previously combined enterprise and
transfer all Berry Related Assets (and any other Berry Assets held in the name
of LINN) to Berry under the terms and conditions specified herein.

NOW, THEREFORE, in consideration of the premises set forth in the recitals above
and the covenants set forth herein and the benefits to be derived hereunder, the
Parties agree as follows.

Agreement

 

1.

Transition Services. LINN shall provide, or cause to be provided, to Berry the
services described in this Article 1 and Exhibit B (collectively, the
“Services”) during the Transition Period, and, with respect to the portion of
the Services described in Sections 1.8, 1.11, 1.13, 1.14, 1.16 and 1.17 during
the Accounting Period. Subject to Section 2.1, the Services shall be
substantially the same as, and at the same level and manner as, those that have
been provided with respect to the Berry Assets during the three month period
immediately preceding the Effective Date (the “Reference Period”), and in
addition shall include the provision of certain historical operating and
financial data as provided herein. For the avoidance of doubt, LINN shall have
the right to perform particular portions of the Services through (i) one or more
of the LINN entities or (ii) to the extent previously performed by one or more
Third Parties, such Third Party or Third Parties (or any other Third Parties
determined by LINN to be reasonably equivalent; provided, however, that, if such
other Third Parties are to perform material Third Party activities (such as
drilling contractors), then such other Third Parties must be approved by Berry
in advance for such portion of the Services); provided, however, that no such
performance by a LINN entity or a Third Party of a portion of the Services shall

 

2



--------------------------------------------------------------------------------

  relieve LINN collectively from any liability under this Agreement with respect
to such portion of the Services; provided, further, that if Berry does not
approve a Third Party’s provision of Services and such failure causes LINN to be
unable to provide the Services on a commercially reasonable basis, LINN will be
excused from performing such Services or portion thereof without penalty until
an acceptable provider is approved by Berry.

 

  1.1 Operator Services. LINN shall continue to be the operator of record for
the Operated Berry Properties during the Transition Period of this Agreement.
During the Transition Period, LINN shall (i) continue to perform, on Berry’s
behalf, Berry’s duties as operator of the Operated Berry Properties and
(ii) provide such additional operations services with respect to the Operated
Berry Properties that are described in Section 1.1 of Exhibit B. For the
avoidance of doubt, LINN’s obligations under this Agreement relative to
accounting and disbursement of production are limited to the production of
Hydrocarbons prior to the end of the Transition Period, as further described in
Sections 1.1, 1.6, and 1.11 of Exhibit B.

 

  1.2 Non-Operator Services. During the Transition Period, LINN shall perform
the administrative and management services with respect to the Non-Operated
Berry Properties that are described in Section 1.2 of Exhibit B. LINN shall
promptly provide Berry with customary details, and obtain prior written consent
from Berry, for any authorizations for expenditure (“AFE”) or other proposals
submitted to LINN from any Third Party operator of the Non-Operated Berry
Properties (in each case, to the extent any of the foregoing are provided by
such Third Party operator), it being understood that LINN will request
additional detail or information regarding such AFE or other proposal on behalf
of Berry if requested by Berry. If Berry fails to respond in writing 24 hours in
advance of the deadline provided by a Third Party or under the applicable
contract with respect to such AFE or other proposal, then LINN may respond in
the ordinary course of business using its business judgment to determine the
response that, in LINN’s reasonable belief based on the information available to
LINN, would be in the best interest of Berry; provided, however, that LINN shall
not owe, and nothing herein shall be deemed to impose, any fiduciary duties in
favor of Berry. LINN shall promptly forward to Berry any AFE related to the
Berry Properties that LINN receives subsequent to the end of the Transition
Period.

 

  1.3

Permits. LINN shall use reasonable best efforts to maintain all Berry Permits as
described in Section 1.3 of Exhibit B during the Transition Period. With respect
to the Berry Permits that are held in the name of LINN and are transferable or
assignable, LINN shall transfer or assign such Berry Permits to Berry on or
before the end of the Transition Period, as appropriate, and Berry shall accept
such transfer or assignment if required under Applicable Law; provided, however,
that any costs or expenses associated with such transfer or assignment shall be
the sole responsibility of, and paid entirely by, Berry in accordance with and
subject to the terms and conditions of Section 5.2(A). LINN shall have no
obligation to secure the required bonding, insurance, registration, or approvals
to do business in a

 

3



--------------------------------------------------------------------------------

  particular state or area on behalf of Berry to allow for such a Berry Permit
transfer, and shall not be responsible to the extent it is not reasonably
practicable to transfer or assign any Berry Permit to Berry at the end of the
Transition Period or at all.

 

  1.4 Transportation and Marketing. LINN shall provide, or cause to be provided,
(i) midstream services, (ii) transportation and marketing services, (iii) gas
control services, and (iv) other similar services to sell the Hydrocarbons
produced from the Operated Berry Properties prior to the end of the Transition
Period, as further described in Section 1.4 of Exhibit B. LINN shall maintain
and administer the Berry Contracts and other contractual arrangements to sell
the Hydrocarbons produced from the Berry Properties in its ordinary course of
business through the end of the Transition Period. Subject to and in accordance
with Section 2.10, LINN may negotiate new or replacement Berry contracts related
to and as part of the Services described in this Section 1.4 on month-to-month
terms; provided, however, that LINN will not provide any legal services related
to such negotiation and any such contract will ultimately be executed by an
authorized Berry officer or other authorized representative of Berry on behalf
of Berry.

 

  1.5 Well Maintenance. With respect to the Berry Wells included in the Operated
Berry Properties, during the Transition Period, LINN shall provide supervision
for remedial operations and well service operations, and establish and maintain
well files, as further described in Section 1.5 of Exhibit B.

 

  1.6 Payment Services. Subject to Article 5, during the Transition Period, LINN
shall make payments associated with the ownership, operation, use, or
maintenance of the Berry Properties as further described in Section 1.6 of
Exhibit B; provided, however, that in no event will LINN be required to expend
funds and other resources beyond levels projected in Berry’s 2017 capital budget
as of January 1, 2017.

 

  1.7 Lease and Land Administration. During the Transition Period, LINN shall
provide land, land administration, lease, and title services with respect to the
Berry Properties, including those Services described in Section 1.7 of Exhibit
B. For the avoidance of doubt, during the Transition Period, LINN shall provide
assistance preparing any land attachment required for a mortgage filing, but the
preparation of mortgages and filing of mortgages and related documents will be
Berry’s responsibility.

 

  1.8

Regulatory Affairs. During the Accounting Period, but only with respect to the
Hydrocarbons produced from and activities related to the Berry Properties prior
to the end of the Transition Period, LINN shall provide the Services described
in Section 1.8 of Exhibit B relating to regulatory requirements applicable to
the Berry Properties. For the avoidance of doubt, LINN shall have no obligation
to make regulatory filings required to qualify Berry as the operator of any of
the Berry Properties, and such obligation shall be handled entirely by Berry
prior to the end of the Transition Period. Notwithstanding anything to the
contrary

 

4



--------------------------------------------------------------------------------

  contained herein, LINN shall have no responsibility for any information
provided by Berry to LINN that may be included in any regulatory filing or
undertaking, nor shall it be responsible to the extent of any investigation,
inquiry or action taken by any Governmental Authority in relation to the
Services, except to the extent resulting from or related to the gross negligence
or willful misconduct of LINN.

 

  1.9 Plugging and Abandonment. As described in Section 1.9 of Exhibit B, LINN
(i) shall obtain necessary non-operating working interest owner approval and
regulatory permits to abandon any Berry Wells included in the Operated Berry
Properties when required under Applicable Law to be abandoned during the
Transition Period, (ii) shall provide supervision for abandonment operations of
such Berry Wells during the Transition Period, and (iii) shall file all
necessary abandonment reports after completion of such operations. For the
avoidance of doubt, all proposed abandonments must be approved by Berry prior to
permitting or commencement of actual abandonment operations unless such
abandonments are described in Schedule 9.

 

  1.10 Environmental Compliance. If LINN discovers that any of the Berry
Properties are not in compliance in all material respects with environmental,
health, or safety laws, rules, or regulations during the Transition Period, then
LINN shall notify Berry of such non-compliance, as described in Section 1.10 of
Exhibit B. If such condition exists on an Operated Berry Property and either
represents imminent danger or is required under Applicable Law to be remediated
immediately, then LINN shall, unless otherwise instructed by Berry, remediate
such condition at Berry’s sole cost and expense, subject to the indemnity
obligations described in this Agreement. Nothing in this Agreement shall
obligate LINN to undertake a review, audit, or other query relating to
environmental, health, or safety laws, rules, or regulations applicable to any
of the Berry Properties except to the extent set out in Section 1.10 of Exhibit
B.

 

  1.11 Bookkeeping; Finance and Treasury; Accounting. During the Accounting
Period, but only with respect to the Hydrocarbons produced from and activities
related to the Berry Properties prior to the end of the Transition Period, LINN
shall provide services for the bookkeeping, finance and treasury, and accounting
functions as further described in Section 1.11 of Exhibit B. LINN shall perform
services for revenue, joint interest accounting, production, and regulatory
reporting functions attributable to the Berry Properties, and shall provide a
statement with respect to each month (the “Monthly Statement”) reflecting the
same no later than the 15th day following such month. Except as otherwise
provided herein, LINN’s obligations under this Agreement relative to accounting
and disbursement of production are limited to the Hydrocarbons produced from and
activities related to the Berry Properties prior to the end of the Transition
Period.

 

  1.12

Real Estate; Facilities. During the Transition Period, LINN shall manage all
Berry Facilities and the Hill Field Offices in connection with the operation of
the Berry Properties (or as otherwise related to the Services), as further
described in

 

5



--------------------------------------------------------------------------------

  Section 1.12 of Exhibit B. For the avoidance of doubt, LINN shall not secure
new facilities or negotiate new facility leases on behalf of Berry without the
prior written agreement of the Parties.

 

  1.13 Information Technology Systems.

 

  (A) General. To the extent LINN’s information technology systems in existence
as of the Effective Date and contracts with respect to such systems permit
without incremental fees or other amounts payable by LINN (or with incremental
fees or other amounts payable by LINN that are approved in advance by Berry as
Reimbursement Expenses), LINN shall provide the information technology services
described in Section 1.13(A) Part One of Exhibit B during the Transition Period
and Section 1.13(A) Part Two of Exhibit B during the Accounting Period. During
the Transition Period, LINN will provide reasonable assistance to Berry in
(i) identifying software licenses and IT service agreements used in connection
with or attributable to the Berry Properties and (ii) determining whether such
licenses or agreements are transferable or assignable; provided, however, that
LINN shall not be required to negotiate or enter into new software licenses or
new IT services agreements on behalf of Berry without the Parties’ prior written
agreement (and at Berry’s sole cost and expense in accordance with and subject
to the terms and conditions of Section 5.2(A)), and LINN shall not be required
to maintain any license that would only be used in providing the Services if any
such license is required to be renewed during the Transition Period and cannot
be cancelled or terminated, without penalty or without reimbursement of any
license fee related to an unused period lasting longer than three months after
the end of the Transition Period. Berry may designate one or more LINN employees
in the Bakersfield office to negotiate (subject to and in accordance with
Section 2.10) assignments of existing Berry Software and new or replacement
Berry software license agreements on Berry’s behalf; provided, however, that
LINN will not provide any legal services related to such negotiation and any
such contract will ultimately be executed by an authorized Berry officer or
other authorized representative of Berry on behalf of Berry.

 

  (B) Mirrored Licenses. Subject to the confirmation that Berry is in the
process of obtaining and will obtain prior to the end of the Transition Period
(whether by transfer or new license) the licenses described on Exhibit E (the
“Mirrored Licenses”), LINN shall provide the Services described in
Section 1.13(B) of Exhibit B during the Transition Period.

 

  (C)

Separation Period. To the extent LINN’s information technology systems in
existence as of the Effective Date and contracts therefor permit without
incremental fees or other amounts payable by LINN (or with incremental fees or
other amounts payable by LINN that are approved in advance by Berry as
Reimbursement Expenses), during the Separation Period, LINN

 

6



--------------------------------------------------------------------------------

  shall provide continued use of its telephonic and networking systems, which
may be modified to restrict access to LINN’s network. During the Separation
Period, Berry and LINN shall cooperate to allow (i) Berry to replace all network
and telephonic systems related to the Berry Assets and (ii) the rerouting of
networks connected to LINN’s retained hardware and also connected to Transferred
Hardware, in each case, at Berry’s sole cost and expense in accordance with and
subject to the terms and conditions of Section 5.2(A).

 

  (D) Existing IT Systems and Services. For the avoidance of doubt, LINN’s
services will not extend to creating the design, configuration or creation of
separate IT systems for Berry. Notwithstanding the language in Section 1, LINN
may alter existing trust relationships between domains and servers to enable
provision of the Services and, with the agreement of Berry or LINN employees
designated by Berry within the Bakersfield office, may alter the manner of
providing the Services described in this Section 1.13 from those provided during
the Reference Period as needed to complete the transition and separation of
Berry Assets as by this Agreement.

 

  1.14 Tax. As described in Section 1.14 of Exhibit B, LINN shall assist with,
and maintain proper documentation for, the collection and remittance of federal,
state, and local sales, use, and ad valorem taxes to the extent related to the
Berry Assets during the Accounting Period, but only with respect to the
Hydrocarbons produced from and activities related to the Berry Properties prior
to the end of the Transition Period. In addition, LINN shall prepare and
distribute 1099 forms for owners for all activity for the time period LINN is
responsible for the related distributions and disbursements, and Berry shall be
responsible for 1099 forms for owners for all activity effective with Berry’s
assumption of administrative responsibilities of the related distributions and
disbursements. Berry will prepare and file any corporate income tax filings due
for Berry, even if due during the Term.

 

  1.15 Corporate Contracts. As described in Section 1.15 of Exhibit B, during
the Transition Period, LINN shall perform, administer, and maintain the Berry
Contracts and other contractual arrangements existing as of the Effective Date
with respect to the Berry Assets (or as otherwise related to the Services). LINN
will not enter into new contracts on behalf of Berry without the prior written
agreement of the Parties, other than as described in Section 3.2; provided,
however, that LINN may negotiate marketing agreements on behalf of Berry on a
month-to-month term during the Transition Period in its ordinary course of
business pursuant to and in accordance with Section 1.4 and software license
agreements pursuant to and in accordance with Section 1.13(A).

 

  1.16

Records Retention. As described in Section 1.16 of Exhibit B and to the extent
related to the Berry Assets or the Services, during the Accounting Period, LINN
shall provide assistance in the storage and retrieval of the Berry Records and
other documentation and backup information and the provision of certain
historical

 

7



--------------------------------------------------------------------------------

  operating and financial data as requested by Berry. Berry shall be responsible
for all costs and expenses associated with such storage and retrieval (including
incremental costs and expenses incurred by LINN in providing assistance in
accordance with this Section 1.16) in accordance with and subject to the terms
and conditions of Section 5.2(A).

 

  1.17 Assistance with Transitioning the Services. During the Separation Period,
LINN shall provide assistance with transitioning the performance of the Services
from LINN to Berry as further described in Section 1.17 of Exhibit B; provided,
however, that in no event shall LINN be required to perform any custom
formatting with respect to any data or information utilized and to be provided
by LINN in connection with this Agreement.

 

  1.18 HR; Employee Benefits; Payroll. LINN shall continue to perform
administration and management of human resources, employee benefits programs,
and payroll services for LINN’s employees and independent contractors, including
the Services described in Section 1.18 of Exhibit B. For the avoidance of doubt,
LINN will not put into place new benefit plans for Berry or perform any human
resources or payroll services for Berry in its capacity as a direct employer.

 

  1.19 Registration Statement. LINN shall continue to cooperate with and provide
commercially reasonable assistance to Berry in connection with the preparation
and filing with the United States Securities and Exchange Commission of a Form
S-1 Registration Statement under the Securities Act of 1933 with respect to the
preferred and common stock or limited liability company units in Berry’s holding
company (as formed on or before the Effective Date) or any Form 10-K or 10-Q
under the Securities Act of 1933 required to be filed with the United States
Securities and Exchange Commission during the Transition Period; provided,
however, that LINN will not provide any representation letters; provided,
further, that LINN disclaims any and all representations or warranties as to the
accuracy of the data set forth in such S-1 Registration Statement, Form 10-K
and/or Form 10-Q, and Berry hereby agrees to release and fully, indemnify,
defend and hold harmless the LINN Indemnified Parties from and against any
Claims related thereto or arising therefrom except any such Claims related to or
arising from the gross negligence or willful misconduct of LINN.

 

  1.20 Additional Services. From time to time during the Term, Berry may request
that LINN provide particular services required by Berry in addition to the
Services. LINN shall provide such additional services to Berry if and to the
extent that LINN is reasonably capable of providing such additional services and
the Parties agree upon the service fee to be paid by Berry for such additional
services.

 

  1.21 Excluded Services. For the avoidance of doubt, LINN will not be obligated
to procure insurance or obtain bonds on behalf of Berry or to provide legal
services to Berry (as opposed to providing internal legal support within LINN in
connection with LINN’s performance of the Services).

 

8



--------------------------------------------------------------------------------

2. General.

 

  2.1 Standard of Performance; Disclaimer of Warranties. LINN shall conduct its
activities under this Agreement in respect of the Services in a manner
consistent with the ordinary course performance of such activities during the
Reference Period, and otherwise LINN shall perform the Services for the benefit
of Berry in a manner substantially consistent with the manner, quality, and
timing in which LINN performs the same activities for LINN’s own benefit;
provided, however, that notwithstanding anything in this Agreement to the
contrary LINN shall perform its obligations under this Agreement (i) in a good
and workmanlike manner, (ii) as a reasonable and prudent operator, and (iii) in
accordance with Applicable Law. EXCEPT AS SET FORTH IN THE IMMEDIATELY PRECEDING
SENTENCE, LINN HEREBY DISCLAIMS ANY AND ALL WARRANTIES WITH RESPECT TO THE
SERVICES OR LINN’S PERFORMANCE OF THE SERVICES, INCLUDING DISCLAIMING ANY
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

  2.2 Notice of Accidents. LINN shall promptly provide Berry notice of any
material accidents or emergencies that occur with respect to the Services or the
Berry Assets.

 

  2.3 Personnel and Access.

 

  (A) Personnel. LINN shall provide personnel to staff and perform the Services,
which may be accomplished to the extent necessary by (i) employees of LINN or
Third Party contractors (subject to paragraph (A) of Section 5.2). All personnel
engaged or directed by LINN to perform LINN’s obligations under this Agreement
shall be duly qualified, licensed, trained, and experienced to perform such
obligations. LINN shall at all times require such personnel to comply with
Applicable Law in the same manner as a reasonable and prudent operator.
Notwithstanding anything to the contrary contained herein, in no event shall
LINN be required to maintain the employment of, or any contractual relationship
with, any particular individual or group, or to make available to Berry any
particular individual or any individual at any particular time. Berry
acknowledges the transitional nature of the Services and agrees that LINN may
make changes from time-to-time in the personnel performing the Services if LINN
is making similar changes in performing similar services for itself.

 

  (B)

Access. Berry shall have access to the Operated Berry Properties, the Berry
Facilities, and the Berry Related Assets at all times during normal business
hours. Should Berry desire access to Non-Operated Berry Properties during the
Transition Period, LINN will use commercially reasonable efforts to coordinate
access to the same with the relevant operator. LINN shall have sole authority to
select, supervise, and direct all Representatives in the performance of the
Services. Berry may consult

 

9



--------------------------------------------------------------------------------

  with LINN’s Representatives who are providing the Services, and LINN shall
make such Representatives reasonably available to Berry for such consultations
during normal business hours, either directly or through one or more designated
centralized point(s) of contact, in each case subject to the applicable
individual’s availability during normal business hours. In connection with
Berry’s access to the Operated Berry Properties or to any Berry Related Assets
located on property owned by LINN, Berry must be accompanied by a LINN
Representative at all times. Berry shall indemnify, defend, and hold harmless
the LINN Indemnified Parties from and against any and all liability for injury
to Berry’s officers, employees, invitees, and/or agents, resulting from, or
relating to, the presence of any such officers, employees, invitees, and/or
agents at any Operated Berry Properties, any Non-Operated Berry Properties with
respect to which LINN coordinated access for Berry, or any property owned by
LINN, or from any such person’s traveling to or from such property in a vehicle
owned by LINN, in each case other than any such injury and resulting liability
caused by the gross negligence or willful misconduct of LINN.

 

  2.4 Consents. If any consents, approvals, or authorizations of any Person are
identified as being required in connection with this Agreement, then LINN and
Berry shall use commercially reasonable efforts to obtain as promptly as
possible such consents, approvals, or authorizations; provided, however, that
LINN shall be the primary point of contact with any such Person solely as it
relates to the Services performed by LINN at that time. Berry shall be
responsible for any costs and expenses incurred with Berry’s prior written
approval that are attributable to obtaining any consents, approvals, or
authorizations required in connection with this Agreement. If the consent,
approval, or authorization of any Person, if required, is not obtained within a
reasonable time period after identification thereof, then LINN and Berry shall
work together to develop and effect a commercially reasonable alternative in
connection with the Services affected by such failure to obtain such consent,
approval, or authorization.

 

  2.5 Additional Records. Except as provided in this Agreement, nothing shall
require LINN to provide records, financial information, or other information
that, in each case, is not kept or reported by LINN in the ordinary course of
business. For the avoidance of doubt, any reporting required of LINN during the
pendency of its bankruptcy shall be deemed to be in LINN’s ordinary course of
business for purposes of this Section 2.5.

 

  2.6 No Additional Systems. Nothing herein shall require LINN to install,
expand, or modify any equipment, systems, or services at any location beyond the
level provided by LINN during the Reference Period.

 

  2.7

Information Necessary to Perform the Services. Berry shall promptly provide any
information and assistance that is reasonably requested by LINN and necessary
for LINN to perform or cause to be performed any portion of the Services. If
Berry fails to provide, or delays in providing, such necessary information or

 

10



--------------------------------------------------------------------------------

  assistance, then LINN shall be relieved of its obligation to perform such
portion of the Services to the extent prevented thereby; provided, however, that
LINN shall use commercially reasonable efforts to mitigate, overcome, or work
around such failure or delay in order to perform such portion of the Services;
provided, further, that Berry will reimburse LINN for any reasonable and
documented additional costs or expenses incurred by LINN that are attributable
to mitigating, overcoming, or working around the effects of such failure or
delay in accordance with and subject to the terms and conditions of paragraph
(A) of Section 5.2.

 

  2.8 Audit. At any time during the Term and during the period up to 180 days
after the Final Settlement Statement is finalized under Section 5.8, Berry shall
have the right to conduct one audit of the books and records of LINN insofar as
they pertain to the Services, the Monthly Settlement Statements, the Monthly
Statements, or the Final Settlement Statement. Such audit may be conducted by an
accounting firm or other contractor retained by Berry. Berry is entitled to an
adjustment of the amounts reflected in the Monthly Settlement Statements, the
Monthly Statements, or the Final Settlement Statement when an error occurs. Any
such audit must be completed and objections made within 60 days of its
initiation. Any dispute that is not resolved between the Parties shall be
resolved in accordance with the arbitration procedure set forth in Article 8.

 

  2.9 Transition Period Extension. Berry shall use its reasonable best efforts
to assume operatorship of all of the Operated Berry Properties on or before the
last day of the un-extended Transition Period. Berry shall provide to LINN
evidence reasonably satisfactory to LINN of Berry’s satisfaction of the
predicate requirements of Section 3.4 for delivery of the Change of Operator
Forms no less than 14 days prior to the last day of the Transition Period, or
the Transition Period will be extended for an additional calendar month (unless
LINN, in its sole discretion, waives such compliance). In addition, if Berry
determines that it requires all or any portion of the Services to continue
beyond the end of the Transition Period, then Berry may elect to extend the
Transition Period for an additional month by delivering to LINN written notice
of such election no less than 15 days prior to the last day of the Transition
Period; provided, however, that the Transition Period may only be extended once
under this Section 2.9.

 

  2.10

General Control and Consultation. The Parties acknowledge and agree that Berry
shall at all times be the owner of the Berry Assets and that LINN is providing
the Services solely as a service provider. Subject to Section 2.1, and to the
extent not inconsistent with Section 9.9, the Services shall be provided by LINN
to the extent of and substantially in the same manner as LINN has conducted its
business during the Reference Period and, in all material respects consistent
with Berry’s 2017 capital budget as of January 1, 2017, under the general
control of and subject to the reasonable direction of Berry; provided, however,
that LINN shall control the manner and method of performing the Services,
including all day-to-day Services provided for in Article 1. Without limiting
the foregoing, LINN shall consult with the chief executive officer of Berry on a
regular basis throughout the Term regarding the Services and shall act in
accordance with the

 

11



--------------------------------------------------------------------------------

  written instructions, if any, provided by such chief executive officer or his
designee with respect to particular aspects of the Services. Notwithstanding
anything herein to the contrary, (i) in no event shall LINN be required to act
in a manner inconsistent with its health, safety and environmental policies in
effect as of the Execution Date and (ii) LINN may take any action it deems
necessary in its reasonable belief and in good faith to prevent or avoid
imminent risk to life or property.

 

3. Berry Separation.

 

  3.1 Assets

 

  (A) Representation. LINN represents and warrants that no real or personal
property was transferred from Berry to LINN at any time between December 1, 2013
and the Effective Date. To the extent either Party discovers that the foregoing
is inaccurate, the Parties will take all steps necessary pursuant to Section 3.7
to transfer such real or personal property back to Berry. The foregoing is the
sole and exclusive remedy with respect to any breach of the representations and
warranties set forth in this paragraph (A) of Section 3.1.

 

  (B) Berry Assets. As used in this Agreement, the “Berry Assets” shall mean all
real and personal properties, assets and interests that are part of the Berry
Estate, including all real and personal properties, assets and interests
described on the Berry Statement of Assets and Liabilities. Without limiting the
foregoing, the “Berry Assets” shall include all of Berry’s right, title and
interest in, to or under the following (it being expressly understood that some
of the following are interests in properties in which Berry is a joint interest
owner with LINN and that all references to Schedules in this Section 3.1(B) are
for information purposes only and shall not expand or diminish the property of
the Berry Estate or the LINN Estate, as applicable):

 

  (i) the Leasehold Interests and Mineral Interests summarized on the Berry
Statement of Assets and Liabilities and as further described on Schedule 1, and
Berry’s interest in the Leases and lands included in any units with which such
Leasehold Interests and Mineral Interests (or the lands covered thereby) may
have been pooled, unitized, or communitized (collectively, the “Berry Leasehold
and Mineral Interests”);

 

  (ii) the interests in oil, gas, water, disposal, observation, or injection
wells located on or traversing the Berry Leases and Mineral Interests, whether
producing, non-producing, plugged, unplugged, shut-in, or temporarily abandoned,
as described on Schedule 2 (collectively, the “Berry Wells”, and together with
the Berry Leasehold and Mineral Interests, the “Berry Properties”);

 

12



--------------------------------------------------------------------------------

  (iii) the Hydrocarbons in storage above a custody transfer point; and

 

  (iv) the office leases, field offices, and storage yards described on the
Berry Statement of Assets and Liabilities and as further described on Schedule 3
(collectively, the “Berry Facilities”).

For the avoidance of doubt, the Parties acknowledge and agree that from and
after the Effective Date, Berry shall continue to be responsible for all
Liabilities attributable to or arising from the Berry Assets except as otherwise
provided in this Agreement and except for any such Liabilities discharged or
otherwise released pursuant to or in connection with the Berry Consensual Plan
or the LINN Consensual Plan.

 

  (C) Berry Related Assets. As used in this Agreement, the term “Berry Related
Assets” means the following real and personal properties, assets and interests,
whether part of the Berry Estate or part of the LINN Estate; provided, however,
that where the following relate to both Berry Assets and real or personal
property that is part of the LINN Estate, only the proportion of the same
related to the Berry Assets shall be included in the definition of “Berry
Related Assets”:

 

  (i) The real property described on Schedule 4 (together with the field offices
located thereon, the “Hill Field Offices”);

 

  (ii) all of the equipment, machinery, fixtures and other tangible personal
property and improvements located on or used or held for use in connection with
the ownership or operation of the Berry Properties, including tanks, boilers,
plants, injection facilities, saltwater disposal facilities, compressors and
other compression facilities (whether installed or not), pumping units, flow
lines, pipelines, gathering systems, Hydrocarbon treating or processing systems
or facilities, meters, machinery, pumps, motors, gauges, valves, power and other
utility lines, roads, computer and automation equipment, SCADA and measurement
technology, the Transferred Hardware, field radio telemetry and associated
frequencies and licenses, pressure transmitters, central processing equipment
and other appurtenances, improvements and facilities (collectively, the “Berry
Equipment”);

 

  (iii) all of the pipes, casing, tubing, tubulars, fittings, and other spare
parts, supplies, tools, and materials located on, used, or held for use on or
held as inventory in connection with the ownership or operation of the Berry
Properties, Berry Facilities, Hill Field Offices, or Berry Equipment;

 

13



--------------------------------------------------------------------------------

  (iv) all of the governmental (whether federal, state, or local) permits,
licenses, authorizations, franchises, grants, easements, variances, exceptions,
consents, certificates, approvals, and related instruments or rights relating to
the Berry Properties that are not held by LOI as operator of Operated Berry
Properties (collectively, the “Berry Permits”);

 

  (v) all of the Contracts (including sales and purchase contracts, operating
agreements, exploration agreements, development agreements, balancing
agreements, farmout agreements, service agreements, transportation, processing,
treatment and gathering agreements, equipment leases and other contracts,
agreements and instruments), including the Contracts described in Schedule 5,
(collectively, the “Berry Contracts”) but subject to Section 3.2 and excluding
any Master Service Agreement in the name of LINN, other than those described in
Part D of Schedule 5;

 

  (vi) all of the proprietary rights and non-proprietary rights to all seismic,
geological, geochemical, or geophysical data (including all maps, studies, Third
Party studies, reservoir and production engineering studies and simulations, and
all field and acquisition records) related to or obtained in connection with the
Berry Properties to the extent transferrable without a fee (or, in the event a
transfer fee applies, to the extent Berry has agreed, in writing, to pay such
transfer fee) (the “Berry G&G Data”);

 

  (vii) all of the Surface Rights;

 

  (viii) all claims, refunds, abatements, variances, allocations, causes of
action, claims for relief, choses in action, rights of recovery, rights of
set-off, rights of indemnity, contribution or recoupment, counter-claims,
cross-claims and defenses to the extent related to the Berry Assets;

 

  (ix)

all of the information, books, databases, files, records and data (other than
the Excluded LINN Records and Data), whether in written or electronic format,
relating to Berry or any of the other Berry Assets (collectively, the “Berry
Records”), which Berry Records shall include all minute books, stock ledgers,
corporate seals, and stock certificates of Berry; all reservoir, land, operation
and production files and records, inclusive of lease records, well records,
division order records, property ownership reports and files, contract files and
records, well files, title records (including abstracts of title, title opinions
and memoranda, and title curative documents), correspondence, production
records, prospect files and other prospect information, supplier lists and
files, customer lists and files; and all other data including proprietary and
non-proprietary engineering, files and records in the actual possession or
control of Berry (or, if applicable, LINN to the extent

 

14



--------------------------------------------------------------------------------

  transferable to Berry (i) without material restriction that is not overcome
using commercially reasonable efforts (including a material restriction against
assignment without prior consent if such consent is not obtained after
commercially reasonable efforts) and (ii) without the payment of money or
delivery of other consideration or unduly burdensome effect that Berry does not
agree in writing to pay or bear), inclusive of maps, logs, core analysis,
formation tests, cost estimates, studies, plans, prognoses, surveys and reports,
and including raw data and any interpretive data or information relating to the
foregoing, and any other proprietary data in the actual possession or control of
Berry (or, if applicable, LINN to the extent transferable to Berry (i) without
material restriction that is not overcome using commercially reasonable efforts
(including a material restriction against assignment without prior consent if
such consent is not obtained after commercially reasonable efforts) and
(ii) without the payment of money or delivery of other consideration or unduly
burdensome effect that Berry does not agree in writing to pay or bear) and
relating to the ownership, operation, development, maintenance or repair of, or
the production, gathering, treatment, processing, storing, sale or disposal of
Hydrocarbons or produced water from, the Berry Properties;

 

  (x) all of the Berry Receivables, cash call pre-payments and other refunds due
to Berry (or, if applicable, LINN) for royalty overpayments or future deductions
as royalty offsets associated with any of the Berry Properties;

 

  (xi) all of the trade credits, accounts receivable, note receivables, take or
pay amounts receivable, and other receivables attributable to the Berry Assets
or other Berry Related Assets;

 

  (xii) any software licenses and IT service agreements used solely in
connection with or wholly attributable to the Berry Properties, but only to the
extent transferable without material restriction (the “Berry Software”);

 

  (xiii) all California greenhouse gas emissions credits and allowances and any
other carbon dioxide allowances that are part of the Berry Estate or scheduled
on Schedule 10; and

 

  (xiv) all of the vehicles used by, assigned to or otherwise associated with
any Berry Employee or solely with any of the other Berry Operated Assets
(including any such vehicle that is part of the LINN Estate) (the “Vehicles”).

 

15



--------------------------------------------------------------------------------

  3.2 Assignment of Contracts.

 

  (A) General. Subject to paragraph (B) of this Section 3.2, as soon as
practicable, but in any event prior to the end of the Transition Period, LINN
will assign or cause to be assigned to Berry each Berry Contract to which LINN
is party (whether in its own name or as agent for Berry), including marketing
agreements, operating agreements, transportation agreements, equipment leases,
electrical agreements, rights of way, surface use agreements and other
agreements (such Berry Contracts that relate solely to Berry or the Berry
Assets, including the Berry Contracts so identified in Part B of Schedule 5, are
referred to in the Agreement collectively as the “Berry Operating Contracts”;
and such Berry Contracts that relate both to Berry or the Berry Assets on the
one hand and LINN or property that is part of the LINN Estate, on the other,
including the Berry Contracts so identified in Part C of Schedule 5, are
referred to in the Agreement collectively as the “Berry Shared Contracts”);
provided, however, that LINN shall only assign such Berry Shared Contracts that
are capable of being subdivided without penalty or any incremental cost or
expense being paid by LINN and without requiring LINN or Berry to retain any
liability for the other under such contract (and in such case shall only assign
the portion of such Berry Shared Contract that applies to the Berry Assets);
provided, further, that LINN shall use its commercially reasonable efforts to
obtain from each Berry Shared Contract counterparty a separation of its Berry
Shared Contract into separate contracts between such counterparty and each of
LINN and Berry so long as the terms and conditions of the underlying agreement
remain substantially the same. Berry shall take such actions as may be required
to accept assignment of the Berry Operating Contracts and the Berry Shared
Contracts. Notwithstanding the foregoing, if both Berry and LEH are parties to
any Berry Shared Contract and such contract relates only to the ownership or
operation of properties in which LEH and Berry have shared ownership, LINN may
elect to take no action to partition the contracts during the Transition Period,
which shall not prejudice either Party’s ability to request or negotiate a
partition or novation from the counterparty of such contract at a later date and
shall not operate to create a joint and several liability under such contract.

 

  (B) Consent Requirements. Notwithstanding anything to the contrary contained
herein, LINN shall not assign any Berry Operating Contract or Berry Shared
Contract if the terms of such contract prohibit such assignment, require a
consent to such assignment that is not given after LINN has used all
commercially reasonable efforts to obtain such consent, or require a fee for
such assignment that Berry does not agree to bear, which Berry Operating
Contracts and Berry Shared Contracts include those identified in Schedule 5.

 

16



--------------------------------------------------------------------------------

  (C) Assigned Operating Contract. Any contract assigned pursuant to this
Section 3.2 shall be referred to herein as an “Assigned Operating Contract”;
provided, however, that as to Berry Shared Contracts that are assigned, only the
portion of the contract assigned to Berry shall be included in the term Assigned
Operating Contract.

 

  3.3 Certain Ancillary Agreements. LINN (as applicable) and Berry will execute
the following agreements on the dates specified below:

 

  (i) any change of operator forms required to designate Berry as the operator
of the Operated Berry Properties (the “Change of Operator Forms”) as soon as
practical but in no event later than the final day of the Transition Period; and

 

  (ii) letters in lieu of transfer or division orders directing all purchasers
of production from the Berry Assets to make payment of proceeds attributable to
such production to Berry from and after the Effective Date in a form reasonably
satisfactory to both Parties (the “Letters in Lieu”) as soon as practical but in
no event later than the final day of the Transition Period.

In connection with the ancillary agreements described above in this Section 3.3,
the Parties agree that Berry shall be the recognized operator of the Hill field
and LINN shall be the recognized operator of the Hugoton field.

 

  3.4 Delivery of Documents.

 

  (A) Change of Operator Forms. On or before the end of the last day of the
Transition Period (or otherwise in accordance with applicable state
requirements), LINN will submit the Change of Operator Forms to the required
parties; provided, however, that Berry must have secured the necessary bonding,
insurance and regulatory approvals to release LINN of any ongoing liability for
Berry’s operatorship.

 

  (B) Letters in Lieu. On or before the first day of the last month of the
Transition Period, LINN will submit the Letters in Lieu to the appropriate
counterparties.

 

  (C)

Documents Related to Joint Use Agreement. On or before April 1, 2017, LINN will
deliver to Berry the following documents related to that certain Joint Use
Agreement of even date herewith, by and between LEH and Berry (the “Joint Use
Agreement”): (i) a projected budget for the “Gathering Facilities” for the
remainder of calendar year 2017, which will include an itemized summary of
projected “Capital Expenditures,” “Operating Expenses” and planned nonrecurring
maintenance items, and shall list each charge or expense that will be payable to
an “Affiliate” of LEH (excluding charges and expenses related to LOI’s employees
and third party charges and expenses passed through by LOI to LEH without

 

17



--------------------------------------------------------------------------------

  markup) (as each such term is defined in the Joint Use Agreement); and (ii) an
amended and restated Exhibit D to the Joint Use Agreement containing a detailed
description of all real and personal property comprising the “Gathering
Facilities” (as defined in the Joint Use Agreement) based on information in
LINN’s files and records, including a reasonably detailed description of each
right-of-way and other real property interest included therein and a reasonably
detailed description, with specifications, of each segment of pipe and other
component thereof.

 

  3.5 Assignment of Operating Property.

 

  (A) Inventory. During the first 30 days of the Term, LINN will inventory all
(i) Berry Equipment that is part of the LINN Estate (the “Berry Operating
Equipment”), (ii) pipes, casing, tubing, tubulars, fittings, and other spare
parts, supplies, tools, and materials located on, used or held for use on or
held as inventory in connection with the ownership or operation of the Berry
Assets that are part of the LINN Estate (the “Berry Operating Yard Equipment”),
(iii) Transferred Hardware, and (iv) Vehicles (together with the Berry Operating
Equipment, Berry Operating Yard Equipment and the Transferred Hardware, the
“Berry Operating Property”).

 

  (B) Valuation. On or before the 45th day of the Term, LINN will provide Berry
with a list of the Berry Operating Property, together with an estimated fair
market value (taking into account normal annual depreciation) of the portion of
the Berry Operating Property that is not part of the Berry Estate. Berry will
notify LINN within ten days if Berry disagrees with any valuation for such
portion of the Berry Operating Property, in which case, Berry and LINN will work
in good faith to resolve their disagreement on before the 75th day of the Term.
If the Parties are unable to agree to a value for a Vehicle prior to such date,
then such Vehicle will not be included in the term “Berry Operating Property”
for the purpose of paragraph (C) of this Section 3.5 or the term “Berry Related
Assets” and will be retained without further obligation by LINN. If the Parties
are unable to agree to a value for any portion of the Berry Operating Equipment
or the Berry Yard Equipment that is not part of the Berry Estate, then LINN will
hire a Third Party appraiser to determine the amount of such value, the expense
for such appraiser to be shared equally between the Parties.

 

  (C)

Conveyance. Once the Parties have agreed to the fair market value (taking into
account normal annual depreciation) for the portion of the Berry Operating
Property that is not part of the Berry Estate (or the appraiser has determined
such value in accordance with paragraph (B) of this Section 3.5, in either case
the aggregate amount to be referred to herein as the “Operating Property
Amount”), LINN will convey the Berry Operating Property and the Transferred
Hardware to Berry using a Bill of Sale in a

 

18



--------------------------------------------------------------------------------

  form substantially similar to Exhibit F. In addition, LINN will take any
additional steps necessary under applicable state or local law to transfer any
title held by LINN to the Berry Operating Property to Berry. Berry will
reimburse LINN for the Operating Property Amount in accordance with Section 5.4.
Prior to the end of the Transition Period, LINN will convey the Hill Field
Offices to Berry using a Special Warranty Deed in a form substantially similar
to Exhibit G.

 

  (D) Berry Records. Throughout the Transition Period (and, with regard to
records created during the Accounting Period, throughout the Accounting Period),
LINN will deliver the Berry Records to Berry, at Berry’s expense, (to the extent
not already delivered) in their current form and format; provided, however, that
LINN shall not be required to conduct processing, conversion, compiling or any
other further work with respect to delivery of the Berry Records; provided,
however, further, that LINN may retain a copy of any Berry Records related to
accounting or the Hill assets (and may copy, at Berry’s expense, Berry Records
related to the Hugoton assets and retain the original, delivering the copy as
the Berry Record).    Berry agrees to maintain the Berry Records for a period of
five years following the expiration of the Term, and, during such time, to
(i) provide copies of any Berry Records that relate to the accounting, to the
Hill and Hugoton assets, or are needed to respond to any legal proceeding or
claim by a Third Party or by Berry, to LINN, at LINN’s sole expense and upon
reasonable advance notice, and (ii) give 90 days’ prior written notice to LINN
before destroying any Berry Record, in which event LINN may, at its option and
expense, upon prior written notice given within such 90 day period to Berry,
take possession of such Berry Records within 180 days after the date of such
notice.

 

  (E) Hugoton Field Offices. LINN agrees that if Berry (or its successor in
interest) becomes the operator of the Hugoton properties under or pursuant to
the applicable Joint Operating Agreement between Linn and Berry dated of even
date herewith, then LINN or its successor in interest will convey the Hugoton
Field Offices to Berry (or such successor in interest) for $1 using a Special
Warranty Deed in a form substantially similar to Exhibit G.

 

  3.6 Assignment of Berry Related Assets. Without limiting the provisions set
forth in Section 1.3 regarding the transfer or assignment of the Berry Permits,
Section 3.2 regarding the assignment of the Berry Contracts, and Section 3.5
regarding the conveyance of the Berry Operating Property, prior to the end of
the Transition Period, LINN shall transfer, assign, and convey or cause to be
transferred, assigned, and conveyed to Berry all other Berry Related Assets that
are held in the LINN Estate. Such transfers, assignments, and conveyances shall
be in form reasonably satisfactory to the Parties.

 

19



--------------------------------------------------------------------------------

  3.7 Further Assurances. For a period of one year from the Effective Date, each
of LINN and Berry shall (i) furnish upon request to the other Party such further
information, (ii) execute, acknowledge and deliver to such other Party such
other documents, and (iii) do such other acts and things, as such other Party
may reasonably request for the purpose of carrying out the intent of this
Agreement or the Berry Consensual Plan or the Linn Consensual Plan. In addition,
LINN shall use commercially reasonable efforts to continue to assist Berry in
connection with the resolution of claims against Berry and Linn Acquisition
Company, LLC relating to the Chapter 11 Cases (as defined in the Berry
Consensual Plan); provided, however, that LINN will not be required to provide
such assistance after the Term of this Agreement absent mutual agreement of the
Parties, including agreement as to the additional compensation to LINN for such
assistance.

 

4. Employment.

 

  4.1 Access Period. During the period from the Effective Date until the date
that is 15 days prior to the end of the Transition Period (the “Access Period”),
LINN shall provide to Berry or its designated representatives reasonable access
to any LINN employee on the Available Employee List attached as Schedule 6. At
any time prior to the date that is 20 days prior to the end of the Accounting
Period, LINN may designate additional employees to be made available to Berry,
such designation to be made in writing, in which case such individuals will be
treated as Berry-LINN Employees for the purpose of Section 4.2 but not
Section 4.3.

 

  4.2 Employment Offers. All Berry Employees shall be extended offers of
employment by Berry during the Transition Period in accordance with an offer
process determined by Berry in consultation with LINN. In addition, either Party
may extend employment offers to any of the Berry-LINN Employees during the
period beginning on the date that is 15 days prior to the end of the Transition
Period and ending on the date that is 15 days prior to the end of the Accounting
Period (the “Offer Period”). Any employment offer will require acceptance of the
same within ten days and will be effective on the first day following the end of
the Transition Period (or, if appropriate for a Berry-Linn Employee, on the
first day following the end of the Accounting Period). Each Party will share the
responses to employment offers made under this Section 4.2 promptly upon receipt
with the other Party; provided, however, that neither Party shall be required to
disclose the terms of any offer except to the extent necessary to establish any
severance fees or obligations under Section 4.3.

 

  4.3

Severance Amounts. At the conclusion of the Offer Period, Berry shall provide a
list of all Available Employees to whom Berry submitted an offer. For each Berry
Employee (i) who is not made an offer of employment that would avoid a
Qualifying Termination for such employee (as such term is defined in LINN’s
Severance Plan, attached hereto as Schedule 7) and (ii) whose employment is
terminated by LINN on or prior to the end of the Term, Berry will be charged
100 percent of any severance fees and obligations

 

20



--------------------------------------------------------------------------------

  associated with such termination. For each Berry-LINN Employee (x) who is not
made an offer of employment that would avoid a Qualifying Termination for such
employee and (y) whose employment is terminated by LINN on or prior to the end
of the Term, Berry will be charged 30 percent of any severance fees and
obligations associated with such termination (the aggregate amount payable by
Berry under this Section 4.3 is referred to herein as “Berry Severance Fees”).
LINN shall retain responsibility for (A) 70 percent of any severance fees and
obligations associated with the termination on or prior to the end of the Term
of any Berry-LINN Employee, and (B) 100 percent of any severance fees and
obligations associated with the termination of any LINN employee who is not an
Available Employee or whose employment is not terminated on or before the end of
the Term (even if such employee provides Services under this Agreement).

 

  4.4 Non-Solicitation of Certain Employees. During the Transition Period, LINN
shall not solicit any Berry Employee to remain as an employee of LINN or
otherwise encourage or induce such Berry Employee not to accept employment with
Berry; provided, however, that nothing in the foregoing will prohibit LINN from
making such solicitation after the end of the Transition Period to any Berry
Employee who did not accept Berry’s offer of employment under Section 4.2,
subject to the following sentence. In addition to the immediately preceding
sentence, and except as specifically described in Sections 4.1 and 4.2, for a
period of two years from the Effective Date, neither LINN nor Berry or either of
their respective Affiliates will, directly or indirectly, (i) solicit for
employment, offer employment or employ any employee of the other Party or its
respective Affiliates, (ii) otherwise divert or induce any such employee to
terminate or materially alter his or her employment or contractual relationship
with the other Party or its respective Affiliates, or (iii) agree to do any of
the foregoing; provided, however, that neither Party shall be considered to have
breached the provisions of this sentence solely because any such employee
responds to a general advertisement or a Third Party search firm that has not
directed its search specifically at such employees of the other Party or its
respective Affiliates. Each Party shall be liable for the compliance of its
Affiliates and its and their respective agents and representatives with the
terms of this Section 4.4. Each Party acknowledges and agrees that if such Party
violates (or threatens to violate) any of the terms of this Section 4.4, then
the other Party will not have an adequate remedy at law and in such event such
other Party shall have the right, in addition to all other rights available at
law or in equity, to obtain injunctive relief to restrain any breach or
threatened breach of the terms of this Section 4.4.

 

  5. Term and Termination; Service Fees; Monthly Settlement.

 

  5.1 Term and Termination.

 

  (A) Term. This Agreement shall be effective as of the Effective Date, and
shall continue in effect until the end of the Accounting Period, unless
terminated earlier in accordance with this Section 5.1 (the “Term”). Except as
otherwise provided herein, upon expiration of the Term or

 

21



--------------------------------------------------------------------------------

  earlier termination of this Agreement, LINN shall no longer be responsible for
the performance of the Services, and all rights and obligations under this
Agreement shall cease except for (i) rights or obligations that are expressly
stated to survive the expiration or termination of this Agreement, (ii) the
provisions set forth in the last sentence of paragraph (B) of Section 2.3, in
paragraph (A) of Section 3.1, in paragraph (D) of Section 3.5 in paragraph
(E) of Section 3.5, in paragraph (D) of this Section 5.1, in Sections 3.7, 4.4,
5.2, 5.4 and 5.5, and in Articles 6, 8, and 9, which shall continue in
accordance with their terms, and (iii) the last sentence in paragraph (E) of
this Section 5.1, which will survive the expiration or termination of this
Agreement indefinitely, and (iv) liabilities and obligations that have accrued
prior to such expiration or termination, including the obligation to pay any
amounts that have become due and payable prior to such expiration or
termination.

 

  (B) Termination by Berry. Berry may, without cause and in accordance with the
terms and conditions hereunder, (i) request the discontinuation of one or more
portions of the Services, or (ii) request the discontinuation of all of the
Services and terminate this Agreement prior to the expiration of the Term, in
each case, by giving LINN not less than 15 days’ prior written notice; provided,
however, that (a) the effective date of such termination must be the first or
last day of a calendar month, (b) the discontinuation of less than all of the
Services will require LINN’s consent (which consent shall not be unreasonable
delayed or withheld), (c) Berry must have satisfied the condition precedent of
paragraph (A) of Section 3.4 prior to terminating the Services described in
Section 1.1 or all of the Services, and (d) Berry shall be liable to LINN for
all fees and expenses accrued with respect to the provision of the discontinued
Services as of the date of discontinuation, including any amounts that LINN
remains obligated to pay under any contract entered into in accordance with this
Agreement solely in order to provide the Services.

 

  (C) Termination for Material Breach. Either Party may terminate this Agreement
if the other Party is in material breach of this Agreement and such other Party
fails to cure such breach within five Business Days following receipt of written
notice thereof from the non-breaching Party; provided, however, that (i) LINN
may not terminate this Agreement and withdraw from providing the Services if
such breach is not capable of being cured and Berry continues to pay the Service
Fees, and (ii) subject to Berry using all reasonable efforts to obtain a
qualified and financially responsible replacement for LINN reasonably acceptable
to Berry and Berry’s continued payment of the Service Fees, LINN may not
terminate this Agreement and withdraw from providing the Services until a
qualified and financially responsible replacement for LINN reasonably acceptable
to Berry has agreed to take over as LINN and assume responsibility for the
Services under this Agreement on terms and conditions reasonably acceptable to
Berry.

 

22



--------------------------------------------------------------------------------

  (D) Obligations of LINN upon Termination. Without limiting the second sentence
of paragraph (A) of this Section 5.1, upon termination of this Agreement, LINN
shall assign, transfer, and deliver to Berry (or to such other Person as Berry
shall direct) (i) title to all Berry Related Assets that are part of the LINN
Estate (in accordance with the provisions of Sections 3.2, 3.5, and 3.6 and
subject to Berry’s requirement to reimburse LINN for the same) and
(ii) possession and control of all operations hereunder and all of the Berry
Assets in the possession or control of LINN or any subcontractor of LINN, but
only to the extent Berry has complied or does comply with the conditions
precedent described in Section 3.4(A). Without limiting the foregoing, upon the
effective date of termination, LINN shall assign and deliver to, and relinquish
custody in favor of, Berry (or such other Person selected by Berry) all of
Berry’s funds held or controlled by LINN, and all Suspense Funds, and all books,
accounts, records and inventories relating to the Berry Assets, facilities
and/or the operations hereunder.

 

  (E) Obligations of Berry upon Termination. Effective upon termination of this
Agreement, Berry assumes and agrees to discharge when due any and all
Liabilities attributable to or arising from the Berry Related Assets except as
otherwise provided in this Agreement and except for any such Liabilities
discharged or otherwise released pursuant to or in connection with the Berry
Consensual Plan or the LINN Consensual Plan. Notwithstanding anything herein to
the contrary, Berry hereby agrees to release and fully indemnify, defend, and
hold harmless the LINN Indemnified Parties from each and every Claim related to
such assumed Liabilities.

 

  5.2 Service Fees and Employee Expenses.

 

  (A) Reimbursement Expenses. Berry shall pay and reimburse LINN for any and all
reasonable Third Party out-of-pocket costs and expenses without mark-up
(including operating costs, capital expenditures, drilling and construction
overhead charges, Third Party administrative overhead charges, joint interest
billing, lease, lease operating, lease rental, bonus and shut-in payment,
royalty, overriding royalty, net profits interest expenses, and records and data
transfer expenses) and reasonable and necessary travel expenses actually
incurred by LINN to the extent documented and incurred in connection with
providing the Services during the Term (the “Reimbursement Expenses”); provided,
however, that Reimbursement Expenses will not include Third Party contractors
engaged by LINN after the Effective Date to provide portions of the Services
where such portions of the Services were performed by LINN employees prior to
the Effective Date unless expressly agreed to in writing by the Parties.

 

23



--------------------------------------------------------------------------------

  (B) Management Fee. In addition to the foregoing Reimbursement Expenses, Berry
shall pay to LINN $6,000,000 per month (prorated for partial months) during the
Transition Period (the “Full Management Fee”) and $2,700,000 per month (prorated
for partial months) during the Separation Period (the “Limited Management Fee”
and together with the Full Management Fee, the “Management Fee”). The Management
Fee, together with the Reimbursement Expenses, are referred to collectively
herein as the “Service Fees.”

 

  5.3 Cash Call.

 

  (A) Cash Calls. It is not the intent of this Agreement for LINN to advance any
of its own funds. If there are lease operating expenses or capital expenditures
that would otherwise be paid by LINN pursuant to this Agreement, LINN shall
provide a written cash call (“Cash Call”) to Berry detailing the amount of such
expenses, the proposed use thereof, and the date such funds are required,
together with supporting documentation, for approval by Berry in advance of LINN
incurring the same. Berry shall, within five Business Days of receipt of such
Cash Call, render a decision to provide such amount to LINN for payment (in
whole or in part) or to decline such payment (in which event LINN will be
relieved of any obligation to conduct the associated activity). Berry reserves
the right to approve any or all detail amounts included in any Cash Call.

 

  (B) Emergencies. Notwithstanding anything to the contrary in this Agreement,
the Parties agree that in the event LINN reasonably believes there is an
emergency involving actual or imminent loss of life, material damage to any of
the Berry Assets or the environment, or substantial and immediate financial
loss, LINN shall advance its own funds for any expense or expenditure that LINN
determines is necessary under the circumstances as a reasonable and prudent
operator to address such emergency (but only to the extent necessary to
stabilize the situation and alleviate the imminent threat) without the need to
make a Cash Call. If LINN takes any action pursuant to the immediately preceding
sentence, then LINN shall promptly (but within any event within 48 hours) notify
Berry of the taking of such action and deliver an invoice to Berry reflecting
(i) the expenditures already incurred by LINN to address such emergency and
(ii) LINN’s reasonable projection of expenditures to be incurred by LINN over
the subsequent seven days to further address such emergency, and Berry shall
promptly (and in no event later than 48 hours following receipt of such notice)
reimburse and advance to LINN all such expenditures set forth such invoice.

 

  5.4

Monthly Settlement Statement. On the date any amounts are to be transferred
pursuant to Section 5.5, LINN shall submit to Berry a “Monthly Settlement
Statement” prepared substantially in the form of Exhibit C, calculating the
Current Month Settlement, to the extent any such amount has not previously been
accounted for in a prior Current Month Settlement or under this Agreement or
otherwise accounted for prior to the Effective Date between the Parties. The

 

24



--------------------------------------------------------------------------------

  “Current Month Settlement” shall be calculated (without duplication) as
follows in this Section 5.4:

 

  (i) the net revenue interest share of all revenues (less severance and
production taxes allocable to Berry under this Agreement and paid by or on
behalf of LINN) attributable to the sale of production from the Berry Properties
and received by LINN;

 

  (ii) less the working interest share of all direct operating expenses incurred
by LINN for Berry’s account (exclusive of any expenses prepaid by Berry) (with
respect to the Non-Operated Berry Properties, such direct operating expenses
shall include overhead charges based on the applicable COPAS accounting
procedures);

 

  (iii) plus COPAS and administrative overhead credits received by LINN from
other owners for the Operated Berry Properties (excluding Berry) for operations
subsequent to the Effective Date;

 

  (iv) less the working interest share of all capital expenditures incurred by
LINN for Berry’s account related to the Berry Properties for operations;

 

  (v) less the working interest share of all bonuses, lease rentals, shut-in
payments, and other charges paid by LINN on behalf of Berry;

 

  (vi) less the Reimbursement Expenses as stipulated in paragraph (A) of
Section 5.2;

 

  (vii) less the Management Fee as stipulated in paragraph (B) of Section 5.2;

 

  (viii) less any amounts due under Section 5.2 that remain unpaid;

 

  (ix) less the Operating Property Amount due under Section 3.5;

 

  (x) less any Berry Severance Fees due under Section 4.3; and

 

  (xi) plus or less, as applicable, such other amounts as may be agreed to by
the Parties.

Other than the Reimbursement Expenses, Management Fee and any Berry Severance
Fees, Berry shall not be charged hereunder for any internal overhead, COPAS,
non-billable charges of LINN allocated by LINN to any of the Berry Properties,
or COPAS overhead charges attributable to the Operated Berry Properties.

 

25



--------------------------------------------------------------------------------

  5.5 Transfer of Cash. On the 15th day of each calendar month during the Term
and for the three calendar months following the end of the Term, (i) if the
Current Month Settlement is a positive number, then LINN shall pay to Berry via
wire transfer into a Berry-owned account the Current Month Settlement and
(ii) if the Current Month Settlement is a negative number, then Berry shall pay
to LINN via wire transfer from a Berry-owned account into a LINN owned account
the Current Month Settlement.

 

  5.6 Third Party Joint Interest Billings. During the Accounting Period, LINN
shall provide to Berry monthly aged accounts receivable reports detailing any
uncollected joint interest billings issued to Third Parties for operations
conducted on the Operated Berry Properties not otherwise accounted for prior to
the Effective Date between the Parties. LINN shall use commercially reasonable
efforts to collect all joint interest billings so billed. At the end of the
Accounting Period, Berry shall reimburse LINN for the then outstanding amount of
joint billings attributable to operations on the Operated Berry Properties not
otherwise accounted for prior to the Effective Date by the Parties (the
“Transition JIB Balance”). After Berry reimburses LINN, Berry shall have the
right to retain all amounts it collects relative to the Transition JIB Balance,
and LINN shall promptly remit to Berry any amounts received relative to the
Transition JIB Balance. For the avoidance of doubt nothing in this Section 5.6
is intended to, or does, require Berry to reimburse LINN for joint interest
billings for which (i) LINN did not perform the associated operations or
(ii) Berry has already reimbursed LINN.

 

  5.7 No Duplication of Payments to LINN. Notwithstanding anything contained
herein to the contrary, in no event shall there be a duplication of payments to
LINN under this Agreement for any matters, charges or costs of any kind which
are covered by, or related to, Reimbursement Expenses, the Management Fee,
and/or Cash Calls.

 

  5.8

Final Settlement. On or before 60 days after the end of the Accounting Period,
LINN will prepare and deliver to Berry a settlement statement setting forth the
cumulative amounts charged and credited under Section 5.4, the cumulative cash
transfers under Section 5.5, and any other accounting transfer that is required
to be made under this Agreement, including but not limited to the transfer of
Suspense Funds (the “Final Settlement Statement”). As soon as reasonably
practicable but not later than the 30th day following receipt of Berry’s
statement hereunder, Berry shall deliver to LINN a written report containing any
changes that Berry proposes be made to such statement, if any. LINN may deliver
a written report to Berry during this same period reflecting any changes that
LINN proposes to be made to such statement as a result of additional information
received after the statement was prepared. The Parties shall undertake to agree
on the Final Settlement Statement no later than 120 days after the end of the
Accounting Period. If the Parties are unable to reach an agreement at such time,
then either Party may submit the remaining matters in dispute to an Independent
Expert for resolution pursuant to Section 8.3. Within ten days after the earlier
of (a) the expiration of Berry’s 60-day review period without delivery of any
written report or (b) the date on which the Parties finally agree on the Final
Settlement

 

26



--------------------------------------------------------------------------------

  Statement or the Independent Expert resolves the disputed matters, as
applicable, (x) if the net amount of all entries in the Final Settlement
Statement shows a balance owed to Berry, then LINN shall pay to Berry via wire
transfer into a Berry-owned account such net amount due and (ii) if the net
amount of all entries in the Final Settlement Statement shows a balance owed to
LINN, then Berry shall pay to LINN via wire transfer into a LINN-owned account
such net amount due.

 

6. Indemnification; Limitation and Exclusion of Damages.

 

  6.1 Indemnity and Release by Berry.

 

  (A) Subject to Section 6.3 and Section 6.4, and the proviso to the last
sentence of this Section 6.1(A), LINN shall have no liability to Berry for, and
Berry hereby releases, and shall indemnify, defend, and hold harmless, the LINN
Indemnified Parties from, each and every Claim attributable to, or arising out
of, any act or omission by LINN involving or related to the Services (or Berry’s
use thereof), including, but not limited to, LINN’s failure to pay or to collect
sums due, erroneous or improper payment, late payment, preparation of erroneous
payment statement, administration of the Suspense Funds (including any
escheatment obligations related thereto), or any other such cause, EVEN IF SUCH
CLAIMS ARISE OUT OF THE NEGLIGENCE, STRICT LIABILITY, OR OTHER FAULT OF LINN OR
THE LINN INDEMNIFIED PARTIES, except for any such Claim that may result from
(and only to the extent it results from) LINN’s gross negligence or willful
misconduct. The foregoing release and indemnity shall expressly survive any
expiration or termination of this Agreement and shall apply notwithstanding
anything to the contrary contained in this Agreement (including under this
Article 6); provided, however, that Berry shall have no indemnity or defense
obligations to the LINN Indemnified Parties (and shall not be deemed to have
released the LINN Indemnified Parties) with respect to any Claim for which LINN
is required to indemnify or defend the Berry Indemnified Parties pursuant to
Section 6.2.

 

  (B)

BERRY SPECIFICALLY AGREES TO FULLY DEFEND, INDEMNIFY AND HOLD HARMLESS ANY LINN
INDEMNIFIED PARTY REGARDING ANY CLAIMS ARISING FROM, OR IN CONNECTION WITH,
BERRY’S OR ITS SUBCONTRACTORS’ EMPLOYEES’ ACTIVITIES ON OPERATED BERRY
PROPERTIES OR LINN-OWNED PROPERTY, INCLUDING, BUT NOT LIMITED TO, ALL CLAIMS FOR
BODILY INJURY, PERSONAL INJURY, ILLNESS, OR DEATH BROUGHT BY BERRY’S OR BERRY’S
SUBCONTRACTOR’S EMPLOYEES AGAINST ANY LINN INDEMNIFIED PARTY, SOLELY TO THE
EXTENT SUCH CLAIM RESULTS FROM OR IS ATTRIBUTABLE TO THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF ANY OF BERRY’S OR ITS SUBCONTRACTORS’ EMPLOYEES, EXCEPT
FOR ANY

 

27



--------------------------------------------------------------------------------

  SUCH CLAIM THAT MAY ARISE OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
ANY LINN INDEMNIFIED PARTY. THIS PROVISION CONTROLS OVER ANY CONFLICTING
PROVISION IN THIS AGREEMENT.

 

  6.2 Indemnity by LINN.

 

  (A) Subject to Section 6.3 and Section 6.4, LINN shall indemnify, defend, and
hold harmless Berry and its Affiliates, and their respective directors,
officers, employees, agents, managers, shareholders and representatives
(together with Berry, the “Berry Indemnified Parties”) from and against any and
all Claims suffered by the Berry Indemnified Parties as a result of, caused by,
or arising out of (i) any breach of any covenant of LINN under this Agreement,
or (ii) the sole, joint or concurrent negligence, gross negligence or willful
misconduct of LINN or its Affiliate in its performance or failure to perform
under this Agreement; PROVIDED, HOWEVER, THAT LINN SHALL HAVE NO OBLIGATION TO
INDEMNIFY THE BERRY INDEMNIFIED PARTIES UNDER THIS SECTION 6.2(A) WITH RESPECT
TO ANY CLAIM ATTRIBUTABLE TO LINN’S PERFORMANCE OF ITS OBLIGATIONS UNDER SECTION
1.1 AND SECTION 1.10 UNLESS SUCH CLAIM IS A RESULT OF, IS CAUSED BY, OR ARISES
OUT OF LINN’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

  (B) LINN SPECIFICALLY AGREES TO FULLY DEFEND, INDEMNIFY AND HOLD HARMLESS ANY
BERRY INDEMNIFIED PARTY REGARDING ANY CLAIMS ARISING FROM, OR IN CONNECTION
WITH, LINN’S OR ITS SUBCONTRACTOR’S EMPLOYEES’ ACTIVITIES RELATED TO THE BERRY
ASSETS, INCLUDING, BUT NOT LIMITED TO, ALL CLAIMS FOR BODILY INJURY, PERSONAL
INJURY, ILLNESS, OR DEATH BROUGHT BY LINN’S OR ITS SUBCONTRACTOR’S EMPLOYEES
AGAINST ANY BERRY INDEMNIFIED PARTY, EXCEPT FOR ANY SUCH CLAIM THAT MAY ARISE
OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY BERRY INDEMNIFIED PARTY
REGARDLESS OF WHETHER SUCH INJURY OR DEATH IS OR IS ALLEGED TO BE CAUSED BY THE
SOLE, PARTIAL OR CONCURRENT NEGLIGENCE OR STRICT LIABILITY OF SUCH BERRY
INDEMNIFIED PARTY. THIS PROVISION CONTROLS OVER ANY CONFLICTING PROVISION IN
THIS AGREEMENT.

 

  6.3 Limitation of Liability. The total and cumulative liability of LINN
arising out of, relating to, or in connection with, any performance or lack of
performance of the Services, including for indemnification obligations and
damages pursuant to this Article 6 (whether a claim therefor is based on
warranty, contract, tort (including negligence or strict liability), statute, or
otherwise) shall not exceed the aggregate Service Fees paid to LINN by Berry
under this Agreement; provided, however, that this Section 6.3 shall not apply
to any liability of LINN arising out of, relating to, or in connection with
LINN’s gross negligence or willful misconduct.

 

28



--------------------------------------------------------------------------------

  6.4 Exclusion of Certain Damages. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY
FOR CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH, ANY PERFORMANCE
OR LACK OF PERFORMANCE UNDER THIS AGREEMENT FOR INCIDENTAL, INDIRECT, PUNITIVE,
EXEMPLARY, CONSEQUENTIAL, OR SPECIAL DAMAGES (INCLUDING DAMAGES FOR LOST
PROFITS, LOSS OF USE, LOST REVENUE, LOST SAVINGS, LOSS OF DATA, OR LOSS BY
REASON OF COST OF CAPITAL), EVEN IF SUCH DAMAGES WERE FORESEEABLE OR THE PARTY
SOUGHT TO BE HELD LIABLE WAS ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND
REGARDLESS OF WHETHER A CLAIM THEREFOR IS BASED ON CONTRACT, WARRANTY, TORT
(INCLUDING NEGLIGENCE OR STRICT LIABILITY), OR ANY OTHER LEGAL OR EQUITABLE
PRINCIPLE, SAVE AND EXCEPT ANY SUCH DAMAGES PAYABLE WITH RESPECT TO THIRD PARTY
CLAIMS. NOTWITHSTANDING ANYTHING IN THIS SECTION 6.4 TO THE CONTRARY, NEITHER
PARTY’S RECOVERY FOR LOST PROFITS, LOSS OF USE, LOST REVENUE, LOST SAVINGS, LOSS
OF DATA, OR LOSS BY REASON OF COST OF CAPITAL SHALL BE LIMITED TO THE EXTENT
CONSTITUTING DIRECT DAMAGES. EACH PARTY AGREES AND ACKNOWLEDGES THAT THE RISK
ALLOCATION AND LIMITATIONS OF LIABILITY SET FORTH IN THIS AGREEMENT ARE
FUNDAMENTAL TO EACH PARTY’S BENEFIT OF THE BARGAIN UNDER THIS AGREEMENT. NEITHER
PARTY SHALL ALLEGE THAT ANY REMEDY OR ANY PROVISION OF THIS AGREEMENT FAILS OF
ITS ESSENTIAL PURPOSE AND THE LIMITATIONS IN THIS ARTICLE 6 WILL APPLY
NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY IN THIS
AGREEMENT.

 

7.

Insurance. In support of its indemnity obligations under this Agreement, but as
a separate and independent obligation, Berry shall obtain and maintain in force
throughout the Term insurance coverage from insurance providers with A.M. Best
ratings of A-, VII or better, in the amounts and types as further described on
Exhibit D. All deductibles shall be for the account of Berry and to the extent
of the indemnities and liabilities contractually assumed by Berry under this
Agreement, Berry shall cause the LINN Indemnified Parties to be added as
insureds with respect to all insurance policies (excluding Worker’s Compensation
and Employer’s Liability). Berry shall further cause its insurers to waive, and
Berry hereby does waive, any rights of subrogation or recovery against any LINN
Indemnified Parties; all such insurance required of Berry hereunder shall be
primary coverage to any insurance maintained by any LINN Indemnified Parties.
Berry, upon LINN’s request, shall provide certificates evidencing the insurance
coverages required under this Agreement. The obligations of Berry, with respect
to the maintenance of insurance under this Agreement, are in support of, but
separate and apart from, Berry’s indemnification obligations under this
Agreement. To the extent applicable, for the

 

29



--------------------------------------------------------------------------------

  purposes of Title 6, Chapter 127 of the Texas Civil Practice and Remedies
Code, commonly known as the Texas Oilfield Anti-Indemnity Act, the indemnity and
insurance provisions of this Agreement applicable to property damage and the
indemnity and insurance provisions applicable to personal injury, bodily injury,
and death shall be deemed separate for interpretation, enforcement, and other
purposes. The Parties agree that in order to be in compliance with the Texas
Oilfield Anti-Indemnity Act regarding mutually assumed indemnification for the
other Party’s sole or concurrent negligence, each Party shall carry supporting
insurance in equal amounts of the types and in the minimum amounts as specified
in the insurance requirements hereunder. All indemnities in this Agreement shall
only be effective to the maximum extent permitted by Applicable Law. The Parties
hereby incorporate Title 6, Chapter 127 of the Texas Civil Practice and Remedies
Code as part of this Agreement and agree to the limits of that statute. If LINN
does not carry insurance in the minimum amounts as specified in the insurance
requirements in regard to mutual indemnity obligations, then it is agreed that
LINN has approved self-insurance as stated in the Texas Oilfield Anti-Indemnity
Act and the mutual indemnification amount shall be the maximum amount carried by
LINN.

 

8. Arbitration.

 

  8.1 General. Any and all claims, disputes, controversies or other matters in
question arising out of or relating to an audit dispute under Section 2.8, a
disagreement on the list of Berry Operating Property under paragraph (B) of
Section 3.5, calculation of the Monthly Settlement Statement under Section 5.4,
or calculation of the Final Settlement Statement under Section 5.8, or any
amounts therein or revisions thereto (all of which are referred to herein as
“Disputes,” which term shall not include any other claims, disputes,
controversies or other matters in question arising under this Agreement) shall
be resolved in the manner prescribed by this Article 8.

 

  8.2 Senior Management. If a Dispute occurs that the senior representatives of
the Parties responsible for this Agreement have been unable to settle or agree
upon within a period of 15 days after such Dispute arose, then each Party shall
nominate and commit one of its senior officers to meet at a mutually agreed time
and place not later than 30 days after such Dispute arose to attempt to resolve
same. If such senior management have been unable to resolve such Dispute within
a period of 15 days after such meeting, or if such meeting has not occurred
within 45 days after such Dispute arose, then either Party to such Dispute shall
have the right, by written notice to the other Party to such Dispute, to resolve
such Dispute through the relevant Independent Expert pursuant to Section 8.3.

 

  8.3 Dispute Resolution by Independent Expert.

 

  (A)

Each Party shall have the right to submit each Dispute to an independent expert
appointed in accordance with this Section 8.3 (each, an “Independent Expert”),
who shall serve as sole arbitrator. The Independent Expert shall be appointed by
mutual agreement of the Parties from among candidates with experience and
expertise in the area that is

 

30



--------------------------------------------------------------------------------

  the subject of such Dispute, and failing such agreement, such Independent
Expert for such Dispute shall be selected in accordance with the rules of the
Commercial Arbitration Rules and Mediation Procedures (the “Rules”) of the AAA.

 

  (B) Each Dispute to be resolved by an Independent Expert shall be resolved in
accordance with mutually agreed procedures and rules, including with regard to
written discovery, depositions, summary judgment motions, prehearing procedures,
and date, time, location and length of the hearing, and failing such agreement,
in accordance with the Rules to the extent such Rules do not conflict with the
provisions of this Agreement. The Independent Expert shall be instructed by the
Parties to resolve such Dispute as soon as reasonably practicable in light of
the circumstances, but in no case later than 30 days after conclusion of the
arbitration hearing. The Independent Expert shall support the decision and award
with a reasoned, written opinion. The decision and award of the Independent
Expert shall be binding upon the Parties as an award under the Federal
Arbitration Act and final and non-appealable to the maximum extent permitted by
Applicable Law, and judgment thereon may be entered in a court of competent
jurisdiction and enforced by any Party as a final judgment of such court.

 

  (C) The charges and expenses of the arbitrator shall be shared one-half by
Berry and one-half by LINN.

 

8.4 Limitation on Arbitration. ALL OTHER DISAGREEMENTS, DIFFERENCES, OR DISPUTES
ARISING BETWEEN THE PARTIES UNDER THE TERMS OF THIS AGREEMENT (AND NOT COVERED
BY THE DEFINITION OF “DISPUTES” SET FORTH IN SECTION 8.1) SHALL NOT BE SUBJECT
TO ARBITRATION AND SHALL BE DETERMINED BY THE UNITED STATES BANKRUPTCY COURT FOR
THE SOUTHERN DISTRICT OF TEXAS UNLESS THE PARTIES OTHERWISE MUTUALLY AGREE.

 

9. Miscellaneous.

 

  9.1 Successors and Assigns. This Agreement shall inure to the benefit of, and
shall be binding upon, the Parties and their respective successors and assigns;
provided, however, that this Agreement and all rights and obligations hereunder
cannot be assigned by either Party (by operation of law or otherwise) without
the prior written consent of the other Party, such consent to be at such other
Parties’ sole discretion.

 

  9.2

Entire Agreement. Except for and without limiting either Party’s rights under
the Berry Consensual Plan, this Agreement constitutes the entire agreement and
understanding between the Parties with respect to the subject matter of this
Agreement (including the Services). Notwithstanding the foregoing, in the event
of a conflict between the provisions of this Agreement and the Berry Consensual

 

31



--------------------------------------------------------------------------------

  Plan, the terms of the Berry Consensual Plan shall prevail. For the avoidance
of doubt, the Agency Agreement and Power of Attorney dated March 5, 2014,
executed by Berry and LOI has been terminated and is of no further force or
effect.

 

  9.3 Amendment. This Agreement may be amended or modified only by written
instrument executed by the authorized representatives of LINN and Berry,
respectively.

 

  9.4 Choice of Law. The provisions of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas, without regard to
the conflicts of laws principles thereof. Subject to Article 8, each Party
hereby irrevocably and unconditionally submits to the exclusive jurisdiction of
the United States Bankruptcy Court for the Southern District of Texas over any
suit, action, or proceeding arising out of or relating to this Agreement.

 

  9.5 No Recourse. All Claims that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement,
may be made only against the Persons that are expressly identified as Parties
(i.e., LINN or Berry). No Person who is not a named party to this Agreement,
including any past, present or future direct or indirect director, officer,
employee, incorporator, member, manager, partner, equity holder, Affiliate,
agent, attorney or representative of any named Party to this Agreement
(“Non-Party Affiliates”), shall have any liability (whether in contract or in
tort or otherwise, or based upon any theory that seeks to impose liability of an
entity party against its owners or Affiliates) for any obligations or
liabilities arising under, in connection with or related to this Agreement or
for any claim based on, in respect of, or by reason of this Agreement or its
negotiation or execution, and each Party waives and releases all such
liabilities, claims and obligations against any such Non-Party Affiliates.
Non-Party Affiliates are expressly intended as third-party beneficiaries of this
provision of this Agreement.

 

  9.6 Unenforceable Provisions. Any provision in this Agreement that might
otherwise be invalid or unenforceable because of the contravention of any
Applicable Law shall be deemed to be amended to the extent necessary to remove
the cause of such invalidation or unenforceability, and such provision, as
amended, shall remain in full force and effect.

 

  9.7 No Set-Off. Except as mutually agreed to in writing by LINN and Berry,
neither Party shall have any right of set-off or other similar rights with
respect to (i) any amounts received pursuant to this Agreement or (ii) any other
amounts claimed to be owed to the other Party arising out of this Agreement or
any other agreement between the Parties.

 

32



--------------------------------------------------------------------------------

  9.8 Notices.

 

  (A) All notices, consents, waivers and other communications under this
Agreement must be in writing and shall be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt), (b) sent by email
(with read receipt requested, with the receiving Party being obligated to
respond affirmatively to any read receipt requests delivered by the other
Party), (c) received by the addressee, if sent by a delivery service (prepaid,
receipt requested) or (d) received by the addressee, if sent by registered or
certified mail (postage prepaid, return receipt requested), in each case to the
appropriate addresses and representatives (if applicable) set forth below,
except as provided in paragraph (B) of this Section 9.8, (or to such other
addresses and representatives as a Party may designate by notice to the other
Party):

 

  (i) If to LINN, then to:

Linn Operating, Inc.

600 Travis Street

Houston, Texas 77002

Attn: Arden Walker

Phone: (281)840–4000

E-mail: awalker@linnenergy.com

with copies (which shall not constitute notice) to:

Linn Operating, Inc.

600 Travis Street

Houston, Texas 77002

Attn: General Counsel

Phone: (281) 840-4000

E-mail:     cwells@linnenergy.com

Kirkland & Ellis LLP

600 Travis Street, Suite 3300

Houston, Texas 77002

Attn:    Anthony Speier, P.C.; David M. Castro, Jr.

Phone: (713) 835-3607; (713) 835-3609

E-mail: anthony.speier@kirkland.com

             david.castro@kirkland.com

 

33



--------------------------------------------------------------------------------

  (ii) If to Berry:

Berry Petroleum Company, LLC

5201 Truxtun Avenue, Suite 100

Bakersfield, California 93309

Attn: Arthur T. Smith, Chief Executive Officer

Phone: (214) 384-3966

E-mail: tsmith@bry.com

with a copy (which shall not constitute notice) to:

Norton Rose Fulbright US LLP

1301 McKinney, Suite 5100

Houston, Texas 77010-3095

Attn: John G. Mauel, Partner

Phone: (713) 651-5173

E-mail: john.mauel@nortonrosefulbright.com

 

  (B) Any notice required under Article 1 shall be delivered in the manner
described by paragraph (A) of this Section 9.8 when delivered to:

 

  (i) If to LINN, then to:

Linn Operating, Inc.

600 Travis Street

Houston, Texas 77002

Attn: Jamin McNeil

Phone: 281-840-4000

E-mail: 281-840-4000

with copies (which shall not constitute notice) to:

Linn Operating, Inc.

600 Travis Street

Houston, Texas 77002

Attn: General Counsel

Phone: (281) 840-4000

E-mail:    cwells@linnenergy.com

 

  (ii) If to Berry:

Berry Petroleum Company, LLC

5201 Truxtun Avenue, Suite 100

Bakersfield, California 93309

Attn: Arthur T. Smith, Chief Executive Officer

Phone: (214) 384-3966

E-mail: tsmith@bry.com

 

34



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Norton Rose Fulbright US LLP

1301 McKinney, Suite 5100

Houston, Texas 77010-3095

Attn: John G. Mauel, Partner

Phone: (713) 651-5173

E-mail: john.mauel@nortonrosefulbright.com

 

  9.9 Independent Contractor. LINN shall act solely as independent contractors,
and nothing herein shall at any time be construed to create the relationship of
employer and employee, partnership, principal and agent, broker or finder, or
joint venturers as between Berry and LINN. Except as expressly provided herein,
neither Party shall have any right or authority, and shall not attempt to enter
into any contract, commitment, or agreement or to incur any debt or liability of
any nature, in the name of or on behalf of the other Party.

 

  9.10 No Third Party Beneficiaries. Except as expressly provided herein,
nothing in this Agreement shall entitle any Person other than the Parties, the
LINN Indemnified Parties, and the Berry Indemnified Parties, or their respective
successors and assigns, to any claim, cause of action, remedy, or right of any
kind under this Agreement.

 

  9.11 Execution in Counterparts. This Agreement may be executed simultaneously
in two or more counterparts (including by means of facsimile or email of a
portable document format (pdf) of the signature pages), each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same instrument.

 

  9.12 No Strict Construction. Berry and LINN participated jointly in the
negotiation and drafting of this Agreement, and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by Berry and LINN, and no presumption or burden of proof
shall arise favoring or disfavoring either Party by virtue of the authorship of
any provision of this Agreement. Without limitation as to the foregoing, no rule
of strict construction construing ambiguities against the draftsperson shall be
applied against either Party with respect to this Agreement.

 

  9.13

Force Majeure. Continued performance of a portion of the Services may be
suspended immediately to the extent such performance is prevented by any event
or condition beyond the reasonable control of LINN, including acts of God, fire,
labor strike or trade disturbance, war, terrorism, civil commotion, inability to
procure labor, unavailability of equipment, compliance in good faith with any
Applicable Law (whether or not it later proves to be invalid), or any other
cause, whether of the kind specifically enumerated above or otherwise, which is
not reasonably within the control of LINN (a “Force Majeure Event”). Upon the
occurrence of a Force Majeure Event, LINN shall (i) use all reasonable efforts
to

 

35



--------------------------------------------------------------------------------

  mitigate the effect of such Force Majeure Event, (ii) give notice to Berry of
the occurrence of the Force Majeure Event giving rise to the suspension and of
its nature and anticipated duration, and (iii) during such Force Majeure Event,
shall keep Berry reasonably advised of its efforts to overcome such Force
Majeure Event.

 

  9.14 Interpretation. Unless otherwise expressly provided in this Agreement,
for purposes of this Agreement, the following rules of interpretation shall
apply:

 

  (i) Calculation of Time Period. When calculating the period of time before
which, within which, or following which any act is to be done or step taken
pursuant to this Agreement, the date that is the reference date in calculating
such period shall be excluded, and if the last day of such period is a day other
than a Business Day, then the period in question shall end on the next
succeeding Business Day;

 

  (ii) Dollars. Any reference in this Agreement to $ means United States
dollars;

 

  (iii) Exhibits and Schedules. All Exhibits and Schedules attached or annexed
hereto or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein, and any capitalized terms used in any
Exhibit or Schedule but not otherwise defined therein shall be defined as set
forth in this Agreement;

 

  (iv) Gender and Number. Any reference in this Agreement to gender includes all
genders, and words imparting the singular number only include the plural and
vice versa;

 

  (v) Headings. The division of this Agreement into Articles, Sections, and
other subdivisions and the insertion of headings are for convenience of
reference only and shall not affect or be utilized in the construction or
interpretation of this Agreement, and all references in this Agreement to any
“Section” or “Article” are to the corresponding Section or Article of this
Agreement unless otherwise specified;

 

  (vi) Herein. Words such as “herein,” “hereof,” and “hereunder” refer to this
Agreement as a whole and not merely to a subdivision in which such words appear,
unless the context otherwise requires;

 

  (vii) Including. The word “including” or any variation thereof means
“including, without limitation,” and shall not be construed to limit any general
statement that it follows to the specific or similar items or matters
immediately following it; and

 

36



--------------------------------------------------------------------------------

  (viii) Statute. Unless otherwise specified, references to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any rules or regulations promulgated thereunder.

 

  9.15 Specific Performance. The Parties agree that irreparable damage would
occur if any provision of this Agreement is not performed in accordance with the
terms hereof, including if LINN fails to perform the Services or to take any
other action required of it hereunder, and that the Parties shall be entitled to
an injunction or injunctions without proof of damages or posting a bond or other
security to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof, in addition to any other remedy
to which they are entitled under Applicable Law or in equity. Unless otherwise
expressly stated in this Agreement, no right or remedy described or provided in
this Agreement is intended to be exclusive or to preclude a Party from pursuing
other rights and remedies to the extent available under this Agreement, under
Applicable Law or in equity. The right of specific performance and other
equitable relief is an integral part of the transactions contemplated by this
Agreement and without that right, neither LINN nor Berry would have entered into
this Agreement.

 

  9.16 Confidentiality. The terms of this Agreement and any information obtained
pursuant to this Agreement shall be kept confidential by the Parties, except
(i) disclosure of matters that become a matter of public record as a result of
the bankruptcy case referenced in the Recitals and the filings related thereto,
(ii) to the extent required by Applicable Law, (iii) to the extent that this
Agreement is the subject of an action for enforcement of its terms or for the
breach thereof, or (iv) to the extent that disclosure of this Agreement is
required by a court of law. In the event that disclosure as described in the
preceding clause (iv) is sought, the Party from whom it is sought shall
immediately notify the other Party, and shall diligently pursue protection of
the confidentiality of the information sought to be disclosed through objections
to disclosure, motions for protective orders and other protections provided by
rule of Applicable Law.

 

  9.17 Joint and Several Liability. Each of LOI, LM, Linn Energy, LC, LEF, LEH,
LE&PM, LEM, LME, MC-I, MC-II, MCH-I and MCH-II shall be collectively responsible
for, and shall have joint and several liability under this Agreement with
respect to, the obligations of LINN under this Agreement.

 

  9.18 Expenses. Other than as expressly set forth in this Agreement, the
Parties shall bear their own respective expenses (including all compensation and
expenses of counsel, financial advisors, consultants, actuaries and independent
accountants) incurred in connection with this Agreement and the transactions
contemplated hereby.

[Signature Page Follows]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned representatives of each of the Parties has
executed this Agreement on the date first above written to be effective for all
purposes as of the Effective Date.

 

Berry: BERRY PETROLEUM COMPANY, LLC By:  

/s/ Arthur T. Smith

Name:   Arthur T. Smith Title:   Chief Executive Officer LINN: LINN OPERATING,
INC. By:  

/s/ Arden L. Walker, Jr.

Name:   Arden L. Walker, Jr. Title:   Executive Vice President and Chief
Operating Officer LINN MIDSTREAM, LLC By:  

/s/ Arden L. Walker, Jr.

Name:   Arden L. Walker, Jr. Title:   Executive Vice President and Chief
Operating Officer LINN ENERGY, LLC By:  

/s/ Arden L. Walker, Jr.

Name:   Arden L. Walker, Jr. Title:   Executive Vice President and Chief
Operating Officer LINNCO, LLC By:  

/s/ Arden L. Walker, Jr.

Name:   Arden L. Walker, Jr. Title:   Executive Vice President and Chief
Operating Officer

 

38



--------------------------------------------------------------------------------

LINN ENERGY FINANCE CORP. By:  

/s/ Arden L. Walker, Jr.

Name:   Arden L. Walker, Jr. Title:   Executive Vice President and Chief
Operating Officer LINN EXPLORATION & PRODUCTION MICHIGAN LLC By:  

/s/ Arden L. Walker, Jr.

Name:   Arden L. Walker, Jr. Title:   Executive Vice President and Chief
Operating Officer LINN EXPLORATION MIDCONTINENT, LLC By:  

/s/ Arden L. Walker, Jr.

Name:   Arden L. Walker, Jr. Title:   Executive Vice President and Chief
Operating Officer LINN MIDWEST ENERGY LLC By:  

/s/ Arden L. Walker, Jr.

Name:   Arden L. Walker, Jr. Title:   Executive Vice President and Chief
Operating Officer MID-CONTINENT I, LLC By:  

/s/ Arden L. Walker, Jr.

Name:   Arden L. Walker, Jr. Title:   Executive Vice President and Chief
Operating Officer MID-CONTINENT II, LLC By:  

/s/ Arden L. Walker, Jr.

Name:   Arden L. Walker, Jr. Title:   Executive Vice President and Chief
Operating Officer

 

39



--------------------------------------------------------------------------------

MID-CONTINENT HOLDINGS I, LLC By:  

/s/ Arden L. Walker, Jr.

Name:   Arden L. Walker, Jr. Title:   Executive Vice President and Chief
Operating Officer MID-CONTINENT HOLDINGS II, LLC By:  

/s/ Arden L. Walker, Jr.

Name:   Arden L. Walker, Jr. Title:   Executive Vice President and Chief
Operating Officer LINN ENERGY HOLDINGS, LLC By:  

/s/ Arden L. Walker, Jr.

Name:   Arden L. Walker, Jr. Title:   Executive Vice President and Chief
Operating Officer

 

40



--------------------------------------------------------------------------------

Exhibit A

DEFINITIONS

“AAA” means the American Arbitration Association.

“Access Period” shall have the meaning ascribed to it in Section 4.1.

“Accounting Period” means the Transition Period (as the same may be extended
pursuant to Section 2.9) through the date that is the last day of the second
full calendar month thereafter.

“AFE” shall have the meaning ascribed to it in Section 1.2.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly (through one or more intermediaries) Controls, is Controlled by, or
is under common Control with, such specified Person.

“Agreement” shall have the meaning ascribed to it in the Preamble.

“Applicable Law” means any applicable principle of common law, statute, law,
rule, regulation, ordinance, order, code, ruling, writ, injunction, decree or
other official act of or by any Governmental Authority.

“Assigned Operating Contract” shall have the meaning ascribed to it in paragraph
(C) of Section 3.2.

“Available Employee” means any employee listed on Schedule 6.

“Berry” shall have the meaning ascribed to it in the Preamble.

“Berry Assets” shall have the meaning ascribed to it in paragraph (B) of
Section 3.1.

“Berry Consensual Plan” shall have the meaning ascribed to it in the Recitals.

“Berry Contracts” shall have the meaning ascribed to it in clause (v) of
paragraph (C) of Section 3.1.

“Berry Employee” means any employee designated as a “Berry Employee” on Schedule
6.

“Berry Equipment” shall have the meaning ascribed to it in clause (ii) of
paragraph (C) of Section 3.1.

“Berry Estate” shall have the meaning given to the term “Berry Debtors’ Estate”
in the LINN Consensual Plan.

 

Exhibit A, Page 1



--------------------------------------------------------------------------------

“Berry Facilities” shall have the meaning ascribed to it in clause (iv) of
paragraph (B) of Section 3.1.

“Berry G&G Data” shall have the meaning ascribed to it in clause (vi) of
paragraph (C) of Section 3.1.

“Berry Indemnified Parties” shall have the meaning ascribed to it in paragraph
(A) of Section 6.2.

“Berry Leasehold and Mineral Interests” shall have the meaning ascribed to it in
clause (i) of paragraph (B) of Section 3.1.

“Berry-LINN Employee” means any employee designated as a “Berry-LINN Employee”
on Schedule 6.

“Berry Operating Contracts” shall have the meaning ascribed to it in paragraph
(A) of Section 3.2.

“Berry Operating Equipment” shall have the meaning ascribed to it in paragraph
(A) of Section 3.5.

“Berry Operating Property” shall have the meaning ascribed to it in paragraph
(A) of Section 3.5.

“Berry Operating Yard Equipment” shall have the meaning ascribed to it in
paragraph (A) of Section 3.5.

“Berry Permits” shall have the meaning ascribed to it in clause (iv) of
paragraph (C) of Section 3.1.

“Berry Properties” shall have the meaning ascribed to it in clause (ii) of
paragraph (B) of Section 3.1.

“Berry Receivables” means all expenditures incurred by Berry (or LINN or its
Affiliate on behalf of Berry) in connection with the ownership, operation and
maintenance of the Berry Properties (including rentals, overhead, royalties,
Lease option and extension payments, Taxes and other charges and expenses billed
under applicable operating agreements or governmental statute(s)) and billed by
Berry (or LINN or its Affiliate on behalf of Berry) to Third Party working
interest owners, which remain outstanding and owed to Berry (or LINN or its
Affiliate on behalf of Berry);

“Berry Records” shall have the meaning ascribed to it in clause (ix) of
paragraph C of Section 3.1.

“Berry Related Assets shall have the meaning ascribed to it in paragraph C of
Section 3.1.

“Berry Severance Fees” shall have the meaning ascribed to it in Section 4.3.

 

Exhibit A, Page 2



--------------------------------------------------------------------------------

“Berry Shared Contracts” shall have the meaning ascribed to it in paragraph
(A) of Section 3.2.

“Berry Software” shall have the meaning ascribed to it in clause (xii) of
paragraph (C) of Section 3.1.

“Berry Statement of Assets and Liabilities” shall have the meaning ascribed to
it in the Recitals.

“Berry Wells” shall have the meaning ascribed to it in clause (ii) of paragraph
(B) of Section 3.1.

“Business Day” means any day, other than Saturday or Sunday, on which commercial
banks are open for commercial business with the public in the state(s) in which
the Berry Assets are located and Houston, Texas.

“Cash Call” shall have the meaning ascribed to it in paragraph (A) of
Section 5.3.

“Change of Operator Forms” shall have the meaning ascribed to it in clause
(i) of Section 3.3.

“Claim” means any claim, demand, liability, suit, cause of action (whether in
contract, tort otherwise), loss, cost, and expense of every kind and character.

“Contract” means any agreement, contract, obligation, promise or undertaking
(other than a Lease or other instrument creating or evidencing an interest in
the Berry Properties) related to or used in connection with the operations of
any Berry Properties that is legally binding.

“Control” means the ability (directly or indirectly through one or more
intermediaries) to direct or cause the direction of the management or affairs of
a Person, whether through the ownership of voting interests, by contract or
otherwise.

“COPAS” shall mean the Council of Petroleum Accountants Societies, Inc.

“Current Month Settlement” shall have the meaning ascribed to it in Section 5.4.

“Dispute” shall have the meaning ascribed to it in Section 8.1.

“Effective Date” shall have the meaning ascribed to it in the Berry Consensual
Plan.

“Excluded LINN Records and Data” means (a) the general corporate files and
records of LINN and its non-Berry Affiliates, insofar as they relate to the
business of LINN or its non-Berry Affiliate generally and are not required for
the future ownership or operation of the Berry Assets; (b) all legal files and
records (other than title opinions) other than legal files directly related to
Claims associated with Berry or the Berry Assets; (c) federal or state income,
franchise or margin tax files and records of LINN or its non-Berry Affiliates;
(d) employee files (other than any employee files for Available Employees hired
by Berry pursuant to Article 4 that may

 

Exhibit A, Page 3



--------------------------------------------------------------------------------

be transferred to Berry without violating Applicable Law); (e) reserve
evaluation information or economic projections other than those related
specifically to the Berry Assets; (f) records relating to the sale of the Berry
Assets, including competing bids (g) proprietary data, information and data
under contractual restrictions on assignment or disclosure for which no consent
has been given; (h) privileged information (other than title opinions) and
(i) any other files or records to the extent relating solely to any property or
activities of LINN or its non-Berry affiliates.

“Final Settlement Statement” shall have the meaning ascribed to it in
Section 5.8.

“Force Majeure Event” shall have the meaning ascribed to it in Section 9.13.

“Full Management Fee” shall have the meaning ascribed to it in paragraph (B) of
Section 5.2.

“Governmental Authority” means any court or tribunal (including an arbitrator or
arbitral panel) in any jurisdiction (domestic or foreign) or any federal,
tribal, state, county, municipal or other governmental or quasi-governmental
body, agency, authority, department, board, commission, bureau, official or
other authority or instrumentality.

“Hill Field Offices” shall have the meaning ascribed to it in clause (i) of
paragraph (C) of Section 3.1.

“Hugoton Field Offices” means the real property described on Schedule 11 and all
field offices located thereon.

“Hydrocarbons” means oil, gas, minerals, and other gaseous and liquid
hydrocarbons, or any combination of the foregoing, produced from and
attributable to the Berry Properties.

“Independent Expert” shall have the meaning ascribed to it in paragraph (A) of
Section 8.3.

“Lease” means any oil and gas lease, oil, gas and mineral lease or sublease, or
other leasehold interest, and the leasehold estates created thereby, including
carried interests, rights of recoupment, options, reversionary interests,
convertible interests and rights to reassignment.

“Leasehold Interest” means, with respect to a Lease, a working or other interest
in and to such Lease.

“LC” shall have the meaning ascribed to it in the Preamble.

“LEF” shall have the meaning ascribed to it in the Preamble.

“LEH” shall have the meaning ascribed to it in the Preamble.

“LEM” shall have the meaning ascribed to it in the Preamble.

“LE&PM” shall have the meaning ascribed to it in the Preamble.

“Letters in Lieu” shall have the meaning ascribed to it in clause (ii) of
Section 3.3.

 

Exhibit A, Page 4



--------------------------------------------------------------------------------

“Liabilities” means any and all claims, rights, demands, causes of action,
liabilities, obligations, damages, losses, fines, penalties, sanctions of every
kind and character (including reasonable fees and expenses of attorneys,
technical experts and expert witnesses), judgments or proceedings of any kind or
character whatsoever, whether known or unknown, asserted or unasserted, absolute
or contingent, accrued or unaccrued, liquidated or unliquidated, or due or to
become due, and whether arising or founded in Applicable Law or voluntary
settlement, and all reasonable expenses, costs and fees (including reasonable
attorneys’ fees) in connection therewith.

“Limited Management Fee” shall have the meaning ascribed to it in paragraph
(B) of Section 5.2.

“LINN” shall have the meaning ascribed to it in the Preamble.

“LINN Consensual Plan” shall have the meaning ascribed to it in the Recitals.

“LINN Estate” shall have the meaning given to the term “Linn Debtors’ Estate” in
the LINN Consensual Plan.

“Linn Energy” shall have the meaning ascribed to it in the Preamble.

“LINN Indemnified Parties” shall mean LINN and its Affiliates, and its and their
equity holders, directors, officers, employees, consultants, accountants,
counsel, advisors, and agents.

“LM” shall have the meaning ascribed to it in the Preamble.

“LME” shall have the meaning ascribed to it in the Preamble.

“LOI” shall have the meaning ascribed to it in the Preamble.

“Management Fee” shall have the meaning ascribed to it in paragraph (B) of
Section 5.2.

“MC-I” shall have the meaning ascribed to it in the Preamble.

“MC-II” shall have the meaning ascribed to it in the Preamble.

“MCH-I” shall have the meaning ascribed to it in the Preamble.

“MCH-II” shall have the meaning ascribed to it in the Preamble.

“Mineral Interest” means any mineral fee interest, mineral right or mineral
servitude, including non-participating royalty interests and other rights of a
similar nature, whether legal or equitable, whether vested or contingent.

“Mirrored Licenses” shall have the meaning ascribed to it in paragraph (B) of
Section 1.13.

“Monthly Settlement Statement” shall have the meaning ascribed to it in
Section 5.4.

 

Exhibit A, Page 5



--------------------------------------------------------------------------------

“Monthly Statement” shall have the meaning ascribed to it in Section 1.11.

“New Production Environment” shall have the meaning ascribed to it in Section
1.13(B) of Exhibit B.

“Non-Operated Berry Properties” shall mean the portion of the Berry Properties
currently operated by a Third Party or operated by LINN as an agent for a Person
other than Berry, as so identified on Schedule 1 and Schedule 2 (which
Non-Operated Berry Properties include the Hugoton properties and do not include
the Hill properties).

“Non-Party Affiliate” shall have the meaning ascribed to it in Section 9.5.

“Offer Period” shall have the meaning ascribed to it in Section 4.2.

“Operated Berry Properties” shall mean that portion of the Berry Properties
currently operated by LINN as agent for Berry, as so identified on Schedule 1
and Schedule 2 (which Operated Berry Properties include the Hill properties and
do not include the Hugoton properties).

“Operating Property Amount” shall have the meaning ascribed to it in paragraph
(C) of Section 3.5.

“Party” or “Parties” shall have the meaning ascribed to it in the Preamble.

“Person” means any individual, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture, estate,
trust, association, organization or other entity or Governmental Authority.

“Reference Period” shall have the meaning ascribed to it in Section 1.

“Reimbursement Expenses” shall have the meaning ascribed to it in paragraph
(A) of Section 5.2.

“Representatives” shall mean LINN’s existing personnel, including its current
employees, contractors, attorneys, agents, representatives, and consultants.

“Rules” shall have the meaning ascribed to it in paragraph (A) of Section 8.3.

“Separation Period” means the period between the first day following the
Transition Period (as the same may be extended pursuant to Section 2.9) and the
end of the Accounting Period.

“Service Fees” shall have the meaning ascribed to it in paragraph (B) of
Section 5.2.

“Services” shall have the meaning ascribed to it in Section 1.

“Surface Rights” means all surface leases, subsurface leases, rights-of-way,
licenses, easements and other surface or subsurface rights agreements applicable
to, used, or held in connection with the ownership, operation, maintenance or
repair of, or the production, gathering, treatment, processing, storing, sale or
disposal of Hydrocarbons or produced water from, the Berry Properties, together
with all surface fee interests in the lands covered by the Berry Leasehold and
Mineral Interests.

 

Exhibit A, Page 6



--------------------------------------------------------------------------------

“Suspense Funds” means proceeds of production and associated penalties and
interest in respect of any of the Operated Berry Properties that are payable to
Third Parties and are being held in suspense by LINN as the operator of such
Operated Berry Properties.

“Term” shall have the meaning ascribed to it in paragraph (A) of Section 5.1.

“Third Party” means any Person other than Berry or LINN or any of their
Affiliates.

“Transferred Hardware” means the equipment described on Schedule 8, unless Berry
notifies LINN in writing within 30 days after the Effective Date that Berry does
not want one or more items on Schedule 8 to be included as Transferred Hardware.

“Transition JIB Balance” shall have the meaning ascribed to it in Section 5.6.

“Transition Period” means the period from the Effective Date through the date
that is the last day of the second full calendar month after the Effective Date
(as the same may be extended pursuant to Section 2.9).

“Vehicles” shall have the meaning ascribed to it in clause (xiv) of paragraph
(C) of Section 3.1.

 

Exhibit A, Page 7



--------------------------------------------------------------------------------

Exhibit B

SERVICES

 

#

    

Service

  

General Description

1.1      Operator Services   

•    Manage and oversee day-to-day operation of the Operated Berry Properties,
including operation and management of existing wells, structures, equipment, and
facilities

 

•    Supervise personnel, subcontractors, suppliers, vendors, etc.

 

•    Monitor production and prepare and submit any necessary forms or reports as
required by regulatory agencies

 

•    Dispose of all salt water and waste materials

 

•    Perform field operations

 

•    Account for and disburse production (limited to the production of
Hydrocarbons from the Berry Assets prior to the end of the Transition Period)

 

•    Administer the Suspense Funds; provided, however, that Berry will assume
the Suspense Funds (including any escheatment obligations related thereto) as of
the first day following the Transition Period; provided, however, further, that
prior to the end of the Transition Period, LINN will provide, or cause to be
provided, any and all documentation in LINN’s possession necessary for Berry to
administer the Suspense Funds following the end of the Transition Period

 

1.2      Non-Operator Services   

•    Monitor operation of the Non-Operated Berry Properties

 

•    Collect revenues on behalf of Berry

 

•    Review operating expense statements; request additional information from,
and address any concerns with, the Third Party operators (if necessary); and pay
applicable operating expenses

 

•    Process non-operated joint interest billing invoices

 

1.3      Permits   

•    Maintain all Permits

 

•    Take reasonable action necessary to transfer or assign all Berry Permits
held in the name of LINN, contingent upon Berry’s obligations described in
Sections 1.3 and paragraph (A) of 3.4)

 

Exhibit B, Page 1



--------------------------------------------------------------------------------

#

    

Service

  

General Description

1.4

     Transportation and Marketing   

•    Manage (or, if applicable, oversee provision by a Third Party approved by
Berry of) midstream services, transportation and marketing services, gas control
services, and other similar services to physically and financially sell the
production from the Operated Berry Properties

 

1.5

     Well Maintenance   

•    Provide supervision for all workover operations, recompletion operations,
and any type of remedial operation or well service operation with respect to the
Operated Berry Properties

 

•    Contract with supervisory personnel for onsite supervision as required (but
in no event will LINN be required to add contract onsite supervision above the
level of supervision currently provided)

 

•    Establish and maintain well files containing information on operations
performed in connection with each such well

 

1.6

     Payment Services   

•    Pay lease rentals, shut-in royalties, minimum royalties, payments in lieu
of production, royalties, overriding royalties, production payments, net profit
payments, and other similar payments associated with the Operated Berry
Properties; provided, however, that, in the case of payments related to
production from the Operated Berry Properties other than shut-in payments during
the Term, these obligations shall be limited to payment obligations arising from
production from the Operated Berry Properties prior to the end of the Transition
Period

 

•    Pay operating costs and invoices that are required to be paid under the
terms and provisions of the applicable agreements and which are attributable to
the ownership, operation, use, or maintenance of the Berry Properties

 

1.7      Lease and Land Administration   

•    Provide all land, land administration, lease, and title services with
respect to the Berry Properties, in each case in the ordinary course of LINN’s
business and in no case requiring additional services beyond those currently
performed by LINN, including:

 

•    Administer all leases and agreements relating to the Berry Properties

 

•    Maintain and update all lease, ownership, contract and property records and
databases relating to the Berry Properties through changes received at the end
of the second calendar month following the Effective Date to the extent
practicable

 

Exhibit B, Page 2



--------------------------------------------------------------------------------

#

    

Service

  

General Description

       

 

•    Generate, verify, process, approve and sign (provided that Berry has
provided LINN a special power of attorney authorizing LINN to sign on Berry’s
behalf) all internal and external division orders and transfer orders required
in the normal course of business

 

•    Identify, pay and appropriately invoice all rentals, surface, right of way,
shut-in and other similar payments required by the leases or other agreements
relating to the Berry Properties

 

•    Maintain all land, contract, division of interest, lease files, and other
files relating to the subject lands, lease and land administration functions

 

•    Maintain and update all royalty and suspense accounts, reports and
databases

 

•    Perform such other reasonable and customary administrative services as LINN
administers or causes to be administered to maintain the leases or agreements
relating to the Berry Properties in the ordinary course of its business

 

1.8      Regulatory Affairs   

•    Provide services to comply with all regulatory requirements applicable to
the Berry Properties

 

•    Prepare all federal, state, regulatory and other monthly production reports
related to production of Hydrocarbons from the Berry Properties prior to the end
of the Transition Period; copies of said reports will be provided to Berry

 

•    Maintain incident management reporting processes in LINN’s ordinary course
of business and maintain all existing safety practices, which could include all
or any of the following: internal reports, OSHA filings, safety standard
operating procedures (SOPs), emergency response protocols, chemical exposure and
hearing testing, drug and alcohol programs, incident follow-up and other
activities to provide health and safety training; provided, however, that
nothing herein will require LINN to adopt new practices or change its existing
practices

 

Exhibit B, Page 3



--------------------------------------------------------------------------------

#

    

Service

  

General Description

1.9      Plugging and Abandonment   

•    Obtain necessary non-operated working interest owner approval and
regulatory permits to abandon any wells included in the Operated Berry
Properties when required by applicable law to be abandoned during the Transition
Period

 

•    Provide supervision for abandonment operations and file all necessary
abandonment reports after the completion of the abandonment operations

 

1.10      Environmental Compliance   

•    If LINN discovers instances of non-compliance with environmental, health,
or safety laws, rules, or regulations, notify Berry of such non-compliance

 

•    [insert any reviews, audits or other queries required to be undertaken
during the Transition Period as referenced in Section 1.10]

1.11      Bookkeeping; Finance and Treasury; Accounting   

•    Assist with internal reporting, management of general ledger functions,
asset and real property accounting, treasury and financial management services,
maintenance of capital expenditure, and other operating budgets for production
from the Berry Properties prior to the conclusion of Transition Period

 

•    Monthly net lease operating statement reporting, including reasonable
volume, pricing, revenue, and expense supporting detail on the 15th day after
each month end during the Accounting Period

 

•    Production and regulatory reporting related to the Berry Properties
(limited to reporting related to the Berry Properties or production from the
Berry Properties prior to the conclusion of the Transition Period)

 

•    Prepare joint interest accounting and billings associated with the Berry
Properties for periods prior to the end of the Transition Period

 

•    Perform AFE tracking and status reporting relating to the Berry Properties
during the Transition Period

 

•    Perform gas balancing relating to the Berry Properties for periods and
related to production prior to the end of the Transition Period

 

•    Perform working interest and royalty owner disbursements for production
from the Berry Properties prior to the end of the Transition Period

 

•    Provide collection of accounts receivable associated with the Berry
Properties relative only to periods and production prior to the end of the
Transition Period

 

Exhibit B, Page 4



--------------------------------------------------------------------------------

#

    

Service

  

General Description

       

 

•    Provide any reports currently prepared in the ordinary course of LINN’s
business related to the Berry Properties that are practicably segregated to the
Berry Properties in generally the same manner and timing as currently prepared
by LINN; provided that in the case of reports related to payments for production
of hydrocarbons, such reports will be limited to production from the Berry
Properties prior to the end of the Transition Period

 

•    Calculate, file, and remit severances taxes associated with the production
from the Berry Properties prior to the end of the Transition Period

 

•    Provide production accounting services associated with the Berry Properties
for production from the Berry Properties prior to the end of the Transition
Period

 

•    Provide revenue accounting services related to the Berry Properties for
production from the Berry Properties prior to the end of the Transition Period

 

•    Provide audit function support services associated with the Berry
Properties related to periods or production prior to the end of the Transition
Period, limited to responsive audits and excluding any audit initiated by Berry

 

•    Process joint interest billings associated with the Non-Operated Berry
Properties related to periods prior to the end of the Transition Period

 

•    Provide payout accounting services associated with the Berry Properties
related to periods prior to the end of the Transition Period

 

1.12     

Real Estate;

Facilities

  

•    Manage all real estate and facilities that are part of the Berry Estate in
connection with the operation of the Berry Properties

 

Exhibit B, Page 5



--------------------------------------------------------------------------------

#

    

Service

  

General Description

1.13(A)


Part
One

    

Information Technology Systems – Standard Term Support During Transition Period

 

  

•     Provide IT-related infrastructure (hardware, software, network, security,
etc.), technical expertise, and services necessary to maintain the operations of
the Berry Properties

 

•     Provide consultation regarding the migration to Berry’s information
systems in respect to operation of the Berry Properties

 

1.13(A)


Part
Two

    

Information Technology Systems – Standard Term Support During Accounting Period

 

  

•     Provide IT data from LINN systems in their native or export format

 

•     Provide continuing e-mail services for LINN employees performing Services
under this Agreement

 

•     Provide extraction of Berry Asset related application data and transmittal
of this data to Berry in their native or export format

 

1.13(B)     

Information Technology Systems – Optional Additional Support

 

  

•     Create a copy of the database(s) in existing Transferred Hardware
environment, specifically related to P2 and field view (the “New Production
Environment”)

 

•     Provide limited access to no more than [three] of Berry’s personnel to the
New Production Environment for the limited purposes of (i) configuring the New
Production Environment, (ii) loading Berry Asset related data provided by LINN
under Section 1.13(A) of this Exhibit B to the New Production Environment, and
(iii) creating user security permissions for New Production Environment

 

1.14      Tax   

•     Assist with, and maintain proper documentation for, the collection and
remittance of federal, state, and local sales, use, and ad valorem taxes

 

•     Prepare and distribute 1099 forms for owners for all activity for the time
period LINN is responsible for the related distributions and disbursements

 

1.15     

Corporate Contracts

 

  

•     Perform, administer, and maintain existing contractual arrangements with
respect to the Berry Assets and the Services performed hereunder

 

Exhibit B, Page 6



--------------------------------------------------------------------------------

#

    

Service

  

General Description

1.16      Records Retention   

•    Provide necessary assistance in the storage and retrieval of documentation
and backup information to the extent related to the Berry Assets and the
Services performed hereunder

 

•    Provide, upon request from Berry, any portion of Records not already
provided, including but not limited to financial information from prior periods
(to the extent such information requested exists in LINN’s financial reporting
system and to the extent such information is included within the definition of
Records)

 

•    Provide other types of historical data to Berry as reasonably needed in
connection with Berry’s audit and tax compliance activities, government
reporting, or other Third Party inquiries

 

1.17      Transition   

•    Cooperate and assist in transition to Berry of Services provided by LINN
under this Agreement

 

•    Provide data and information (e.g., accounting, division of interest, land
data, production data, etc.) utilized by LINN in connection with this Agreement

 

•    Provide the information that is available to LINN for Berry to begin
revenue distribution, joint interest billings, and payment of capital and
operating expenses, taxes, shut-in payments, etc., in each case to the extent
related to the Berry Properties

 

1.18      HR; Employee Benefits; Payroll   

•    Continue to perform administration and management of human resources,
employee benefits programs, and payroll services and function for LINN’s
employees and independent contractors

 

•    Comply with workers compensation laws and carry and maintain other
customary insurance

 

Exhibit B, Page 7



--------------------------------------------------------------------------------

Exhibit C

FORM OF SETTLEMENT STATEMENT

FOR THE PERIOD (MONTHLY DURING TRANSITION PERIOD)

 

CALCULATION OF CASH TRANSFERRED:

  

Net revenues (as per paragraph (i) of Section 5.4)

   $ XXX  

less direct operating expenses (as per paragraph (ii) of Section 5.4)

     XXX  

plus COPAS recoveries (as per paragraph (iii) of Section 5.4)

     XXX  

less capital expenditures (as per paragraph (iv) of Section 5.4)

     XXX  

less bonus, lease rentals, shut-in payments, and other charges (as per paragraph
(v) of Section 5.4)

     XXX  

less Reimbursement Expenses (as per paragraph (A) of Section 5.2)

     XXX  

less Management Fee (as per paragraph (B) of Section 5.2)

     XXX  

less unpaid amounts due under Section 5.2 (as per paragraph (viii) of
Section 5.4)

     XXX  

less Berry Severance Fee(as per Section 4.3)

     XXX  

plus or less Other (itemized) (as per paragraph (xi) of Section 5.4)

     XXX     

 

 

 

CURRENT MONTH SETTLEMENT

   $ XXX  

 

Exhibit C, Page 1



--------------------------------------------------------------------------------

Exhibit D

BERRY INSURANCE COVERAGE

[EXHIBIT FOLLOWS]

 

Exhibit D, Page 1



--------------------------------------------------------------------------------

Exhibit E

MIRRORED LICENSES

[EXHIBIT FOLLOWS]

 

Exhibit E, Page 1



--------------------------------------------------------------------------------

Exhibit F

BILL OF SALE

[EXHIBIT FOLLOWS]

 

Exhibit F, Page 1



--------------------------------------------------------------------------------

Exhibit G

SPECIAL WARRANTY DEED

[EXHIBIT FOLLOWS]

 

Exhibit G, Page 1